     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.1 Page 1 of 120




1     ROBERT W. FERGUSON
      Attorney General
2     NOAH GUZZO PURCELL, WSBA #43492
      Solicitor General
3     NATHAN K. BAYS, WSBA #43025
      KRISTIN BENESKI, WSBA #45478
4     ANDREW R.W. HUGHES, WSBA #49515
      CRISTINA SEPE, WSBA #53609
5       (application for admission forthcoming)
      Assistant Attorneys General
6     EMMA GRUNBERG, WSBA #54659
      TERA M. HEINTZ, WSBA #54921
7       (application for admission forthcoming)
      KARL D. SMITH, WSBA #41988
8       (application for admission forthcoming)
      Deputy Solicitors General
9     800 Fifth Avenue, Suite 2000
      Seattle, WA 98104
10    (206) 464-7744
11
                      UNITED STATES DISTRICT COURT
12                   EASTERN DISTRICT OF WASHINGTON
                                AT YAKIMA
13
        STATE OF WASHINGTON,                           NO.
14      STATE OF COLORADO, STATE
        OF CONNECTICUT, STATE OF                       COMPLAINT FOR
15      ILLINOIS, STATE OF                             DECLARATORY JUDGMENT,
        MARYLAND, STATE OF                             MANDAMUS, AND
16      MICHIGAN, STATE OF                             INJUNCTIVE RELIEF
        MINNESOTA, STATE OF
17      NEVADA, STATE OF NEW
        MEXICO, STATE OF OREGON,
18      STATE OF RHODE ISLAND,
        STATE OF VERMONT,
19      COMMONWEALTH OF
        VIRGINIA, and STATE OF
20      WISCONSIN,
21                            Plaintiffs,
              v.
22

                                                                ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                  1                  Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127       ECF No. 1    filed 08/18/20   PageID.2 Page 2 of 120




1       DONALD J. TRUMP, in his
        official capacity as President of the
2       United States of America;
        UNITED STATES OF AMERICA;
3       LOUIS DEJOY, in his official
        capacity as Postmaster General;
4       UNITED STATES POSTAL
        SERVICE,
5
                                   Defendants.
6

7                                    I.    INTRODUCTION
8            1.        The United States Postal Service (USPS or the Postal Service) has
9     been a cherished and vital American institution since our country’s founding,
10    when Benjamin Franklin served as the first Postmaster General. It provides an
11    essential service for all Americans by delivering prescriptions, Social Security
12    payments, books and magazines, mail-in ballots, and more, and it has long been
13    America’s most popular federal agency.
14           2.        The mission of the Postal Service is more vital than ever today, with
15    the COVID-19 pandemic forcing many Americans, especially seniors and the
16    medically vulnerable, to quarantine at home and to rely increasingly on receiving
17    material through the mail. The pandemic has also prompted many States to take
18    steps to make it easier for their residents to vote by mail, so that no American is
19    forced to choose between risking their health and exercising their fundamental
20    right to vote.
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                       2                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20   PageID.3 Page 3 of 120




1           3.      Despite the venerable history and obvious importance of the Postal
2     Service, Postmaster General Louis DeJoy has recently instituted sweeping
3     changes that undermine the Postal Service’s ability to provide consistent and
4     timely service. DeJoy has called these changes “transformative” and has
5     acknowledged that they have “impacted our overall service levels.”
6           4.      DeJoy instituted these “transformative” changes following repeated
7     statements from President Trump evincing a partisan political motive for making
8     it harder to vote by mail, such as his statement that ““MAIL-IN VOTING
9     WILL . . . LEAD TO THE END OF OUR GREAT REPUBLICAN PARTY.”1
10          5.      The “transformative” changes DeJoy has implemented are both
11    procedurally and substantively unlawful. As a matter of procedure, Congress has
12    established a specific process the Postal Service must follow before making
13    changes in postal services, requiring the Postmaster General to consult with the
14    Postal Regulatory Commission and to give the public an opportunity to comment.
15    39 U.S.C. § 3661. General DeJoy never engaged in that process here. As a matter
16    of substance, these changes will have a wide range of negative consequences that
17    violate a diverse array of federal laws, from harming individuals with disabilities
18    in violation of the Rehabilitation Act to disenfranchising voters in violation of
19    the Constitution.
20
            1
21               Donald J. Trump (@realDonaldTrump), Twitter (May 28, 2020,

22    6:00 PM), https://twitter.com/realDonaldTrump/status/1266172570983940101.

                                                                ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                   3                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20   PageID.4 Page 4 of 120




1           6.     The States of Washington, Colorado, Connecticut, Illinois,
2     Maryland, Michigan, Minnesota, Nevada, New Mexico, Oregon, Rhode Island,
3     Vermont, and Wisconsin and the Commonwealth of Virginia bring this action to
4     protect our States and our residents against these unlawful actions.
5
                           II.    JURISDICTION AND VENUE
6           7.     The Court has jurisdiction over this lawsuit pursuant to 28 U.S.C.
7     § 1331 (federal question) and 39 U.S.C. § 409 (suits against the Postal Service).
8     The Court has jurisdiction to award the relief requested pursuant to 28 U.S.C.
9     § 1361 (mandamus) and 28 U.S.C. § 2201 (declaratory relief and further relief).
10          8.     Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2)
11    and 1391(e)(1).
12          9.     Defendants are United States agencies or officers sued in their
13    official capacities. The State of Washington is a resident of this judicial district,
14    and a substantial part of the events or omissions giving rise to this Complaint
15    occurred or will imminently occur within the Eastern District of Washington. In
16    particular, the Postal Service’s changes to the nature of postal services will delay
17    the receipt and postmarking of mail, harming the health and well-being of
18    residents who depend on the mail for critical and time-sensitive items such as
19    medications, bills, benefits payments, and legal documents. The delayed mail
20    will include mailed ballots, affecting elections of federal, state, legislative,
21    judicial, county, city, town, and district officers scheduled for November 3, 2020.
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                     4                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20   PageID.5 Page 5 of 120




1     This disruption to elections conducted by the States, including Washington,
2     negatively impacts the States and disenfranchises their residents. Mail delays also
3     harm the States’ economies, and directly harm state agencies that use mail to send
4     and receive time-sensitive materials. Additionally, the Postal Service’s sudden
5     and unilateral changes to the nature of postal services deprived the States,
6     including Washington, of their procedural right to comment on such changes
7     prior to implementation as established by federal law.
8
                                       III.   PARTIES
9           10.    Plaintiff the State of Washington is represented by its Attorney
10    General, Bob Ferguson, who is the State’s chief legal advisor. The powers and
11    duties of the Attorney General include acting in federal court on matters of public
12    concern to the State.
13          11.    Plaintiff the State of Colorado is a sovereign state of the United
14    States of America. This action is brought on behalf of the State of Colorado by
15    Attorney General Phillip J. Weiser, who is the chief legal representative of the
16    State of Colorado, empowered to prosecute and defend all actions in which the
17    state is a party. Colo. Rev. Stat. § 24-31-101(1)(a).
18          12.    Plaintiff the State of Connecticut, represented by and through its
19    Attorney General, William Tong, is a sovereign state of the United States of
20    America. The Attorney General brings this action as the state’s chief civil legal
21    officer under Conn. Gen. Stat. § 3-124 et seq.
22

                                                                 ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                    5                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20   PageID.6 Page 6 of 120




1           13.    Plaintiff the State of Illinois is a sovereign state of the United States
2     of America. This action is being brought on behalf of the State of Illinois by
3     Attorney General Kwame Raoul, the State’s chief legal officer. See Ill. Const. art.
4     V, § 15; 15 ILCS 205/4.
5           14.    Plaintiff the State of Maryland, by and through its Attorney General,
6     Brian E. Frosh, is a sovereign state of the United States of America. The Attorney
7     General is Maryland’s chief legal officer with general charge, supervision, and
8     direction of the State’s legal business. The Attorney General’s powers and duties
9     include acting on behalf of the State and the people of Maryland in the federal
10    courts on matters of public concern. Under the Constitution of Maryland, and as
11    directed by the Maryland General Assembly, the Attorney General has the
12    authority to file suit to challenge action by the federal government that threatens
13    the public interest and welfare of Maryland residents. Md. Const. art. V, § 3(a)(2);
14    2017 Md. Laws, Joint Resolution 1.
15          15.    Plaintiff the State of Michigan, represented by and through its
16    Attorney General, is a sovereign state of the United States of America. The
17    Attorney General is Michigan’s chief law enforcement officer and is authorized
18    under Michigan law, Mich. Comp. Laws §§ 14.28 and 14.29, to pursue this
19    action.
20          16.    Plaintiff the State of Minnesota is represented by its Attorney
21    General, Keith Ellison, who is the State’s chief legal officer. The powers and
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                     6                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127          ECF No. 1   filed 08/18/20    PageID.7 Page 7 of 120




1     duties of the Attorney General include acting in federal court in matters of State
2     concern and to protect the interests of Minnesota residents. See Minn. Stat. § 8.01
3     (2018).
4            17.     Plaintiff the State of Nevada, represented by and through its
5     Attorney General, is a sovereign state of the United States of America. Attorney
6     General Aaron D. Ford is the chief legal officer of the State of Nevada and has
7     the authority to commence actions in federal court to protect the interests of the
8     State. Nev. Rev. § 228.170.
9            18.     Plaintiff State of New Mexico, represented by and through its
10    Attorney General, is a sovereign state of the United States of America. Attorney
11    General Hector Balderas is the chief legal officer of the State of New Mexico. He
12    is authorized to prosecute all actions and proceedings on behalf of New Mexico
13    when, in his judgment, the interest of the State requires such action. N.M. Stat.
14    Ann. § 8-5-2(B). Likewise, he shall appear before federal courts to represent New
15    Mexico when, in his judgment, the public interest of the state requires such
16    action. N.M. Stat. Ann. § 8-5-2(J). This challenge is brought pursuant to Attorney
17    General Balderas’s statutory and common law authority.
18           19.     Plaintiff Oregon is represented by its Attorney General, who is the State’s chief
19    legal officer. The Attorney General is authorized by Oregon law to perform all legal services
20    for the State of Oregon.
21

22

                                                                          ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                          7                   Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                                 800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                             (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20   PageID.8 Page 8 of 120




1            20.   Plaintiff the State of Rhode Island is a sovereign state of the United
2     States of America. This action is brought on behalf of the State of Rhode Island
3     and the people of the State of Rhode Island by Attorney General
4     Peter F. Neronha, who is constitutionally and statutorily empowered to prosecute
5     and protect the legal interests of Rhode Island and its citizens. See R.I. Gen. Laws
6     § 42-9-6.
7            21.   Plaintiff the State of Vermont, represented by and through its
8     Attorney General, Thomas J. Donovan, is a sovereign state in the United States
9     of America. The Attorney General is the state’s chief law enforcement officer
10    and is authorized to pursue this action pursuant to Vt. Stat. Ann. tit. 3, §§ 152 and
11    157.
12           22.   Plaintiff Commonwealth of Virginia is represented by its Attorney
13    General, who is the Commonwealth’s chief legal adviser. The powers and duties
14    of the Attorney General include acting in federal court on behalf of the
15    Commonwealth on matters of public concern.
16           23.   Plaintiff the State of Wisconsin is a sovereign state of the United
17    States of America and brings this action by and through its Attorney General,
18    Joshua L. Kaul, who is the chief legal officer of the State of Wisconsin and has
19    the authority to file civil actions to protect Wisconsin’s rights and interests. See
20    Wis. Stat. § 165.25(1m). The Attorney General’s powers and duties include
21    appearing for and representing the State, on the governor’s request, “in any court
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                     8                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1    filed 08/18/20   PageID.9 Page 9 of 120




1     or before any officer, any cause or matter, civil or criminal, in which the state or
2     the people of this state may be interested.
3           24.       The States bring this action to redress harms to their sovereign,
4     proprietary, and quasi-sovereign interests caused by the Postal Service’s sudden
5     and unilateral changes to the nature of postal services with no opportunity for
6     public input.
7           25.       As users of the mail, the States have a procedural right to participate
8     in a hearing prior to the adoption of any “change in the nature of postal services
9     which will generally affect service on a nationwide or substantially nationwide
10    basis[.]” 39 U.S.C. § 3661. USPS has a corresponding duty to seek an advisory
11    opinion from the Postal Regulatory Commission prior to making such a change
12    in the nature of postal services, triggering the requirement for a hearing. Id.
13    Absent any other adequate remedy, this duty is enforceable via a writ of
14    mandamus.
15          26.       Furthermore, the States have sovereign interests in their retained
16    power to conduct elections as they see fit. Under specific grants of authority in
17    the Constitution, States conduct presidential and congressional elections. See
18    U.S. Const., art. I, § 4; art. II, § 1; and amend. XVII. Within constitutional and
19    statutory limits, States administer access to the ballots, identify and administer
20    polling locations, set the times for voting on Election Day, print ballots and
21    voters’ pamphlets, train election workers, and count and certify ballots. States
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR DECLARATORY                       9                 Complex Litigation Division
       JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.10 Page 10 of 120




1      also hold statewide and local elections on Election Day. USPS’s unlawful actions
2      at issue impinge on the States’ sovereign powers to conduct elections by mail, in
3      whole or in part, during the COVID-19 pandemic. A number of States have
4      increased their reliance on mail-in ballots to conduct their elections in 2020.
5            27.    As extensive users of the mail for critical functions, the States have
6      proprietary interests in the mail system. States send an enormous amount of mail,
7      from ballots to benefit payments to legal notices. The Postal Service’s changes
8      to the nature of postal services will negatively impact the States’ ability to get
9      materials to recipients in a timely fashion, just as they would affect any business
10     or entity that relies on the mail for core functions. The States also have proprietary
11     interests in the conduct of their elections, such as having made significant
12     financial investments in postage for mailed ballots, printing ballots and
13     instructions for returning ballots, and messaging to voters about voting
14     procedures during the COVID-19 pandemic, in reliance on the availability of
15     timely postal services consistent with past USPS policies and practices.
16           28.    The States also have interests in protecting their citizens’
17     fundamental right to vote, and in protecting the health and welfare of residents
18     who depend on the availability of timely postal services for the delivery of critical
19     items such as medications, ballots, utility bills, checks, business deliveries, legal
20     documents, and a wide range of other time-sensitive materials.
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     10                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20      PageID.11 Page 11 of 120




1            29.    Defendant Donald J. Trump is the President of the United States of
2      America. He is sued in his official capacity.
3            30.    Defendant United States of America includes government agencies
4      and departments responsible for the Postal Service.
5            31.    Defendant Louis DeJoy is the Postmaster General. He is sued in his
6      official capacity.
7            32.    Defendant United States Postal Service is an independent agency of
8      the executive branch of the United States government.
9
                              IV.   FACTUAL ALLEGATIONS
10
       A.    The History and Role of the Postal Service
11           33.    Article 1, Section 8 of the U.S. Constitution vests Congress with the
12     power to “establish Post Offices and Post Roads.” In 1792, Congress passed and
13     President George Washington signed the Postal Service Act, which established
14     the U.S. Post Office Department.
15           34.    The Postal Service has been a fundamental part of America for over
16     two centuries and is a critical underpinning of our democratic infrastructure. The
17     Founders used the postal system to promote an informed electorate by delivering
18     newspapers at subsidized rates. As then-Congressman James Madison observed,
19     following Independence, the postal system had become “the principal channel
20     through which a general knowledge of public affairs, was diffused.” For
21     Madison, the circulation of newspapers and correspondence throughout the 13
22

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                      11                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.12 Page 12 of 120




1      states was “justly reckoned among the surest means of preventing the degeneracy
2      of a free Gov’t.” Alexis de Tocqueville marveled at our country’s postal system,
3      remarking in his study of American democracy that “the mail, that great link
4      between minds, today penetrates into the heart of the wilderness.” The postal
5      system bound—and continues to bind—this nation together.
6            35.    In the 1800s, the Postal Service was one of the few places where
7      women could work, acting as small-town postmasters. After the Civil War, it
8      employed significant numbers of Black Americans. Today, the Postal Service
9      is one of the largest employers for veterans—employing over 97,000 veterans.
10           36.    Along with providing mail delivery and low-cost parcel post, the
11     Post Office also provided banking services. It sold Treasury bonds to help fund
12     the New Deal and allowed GIs to bank while abroad during World War II.
13           37.    Today, the Postal Service remains a very popular institution and
14     employs over 500,000 workers. Its carriers deliver more than 470 million pieces
15     of mail each day.
16           38.    The Postal Service delivers critical mail: voter registration
17     applications and mail-in ballots, utility bills, Social Security and stimulus checks,
18     Census questionnaires, prescriptions, and more. Amidst the COVID-19
19     pandemic, postal employees have continued to deliver mail to meet the essential
20     needs of this country.
21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    12                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1   filed 08/18/20    PageID.13 Page 13 of 120




1            39.    The Postal Service serves all of America—whether in rural, urban,
2      or suburban areas.
3            40.    The Postal Service also serves the States, who themselves are high-
4      volume users of the Postal Service. The States use the Postal Service not only for
5      the delivery of mail-in ballots to eligible voters, but also for countless other state
6      processes that rely on efficient and effective mail delivery.
7
       B.    Statutory Requirements Governing Postal Services
8            41.    The United States Postal Service is “a basic and fundamental service
9      provided to the people by the Government of the United States, authorized by the
10     Constitution, created by Act of Congress, and supported by the people.” 39
11     U.S.C. § 101(a). The Postal Service’s “basic function” is its “obligation to
12     provide postal services to bind the Nation together through the personal,
13     educational, literary, and business correspondence of the people. It shall provide
14     prompt, reliable, and efficient services to patrons in all areas and shall render
15     postal services to all communities. The costs of establishing and maintaining the
16     Postal Service shall not be apportioned to impair the overall value of such service
17     to the people.” Id.
18           42.    The paramount duty of the United States Postal Services is to “plan,
19     develop, promote, and provide adequate and efficient postal services.” 39 U.S.C.
20     § 403. “The Postal Service shall serve as nearly as practicable the entire
21     population of the United States.” Id.
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     13                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.14 Page 14 of 120




1            43.    To further this duty, Congress passed the Postal Accountability and
2      Enhancement Act (PAEA) in 2006. Pub. L. N. 109-435 (Dec. 20, 2006).
3            44.    The PAEA converted the former Postal Rate Commission into the
4      independent Postal Regulatory Commission (PRC), and assigned the PRC a host
5      of new duties and powers related to rate-setting, service standards, and oversight
6      of the USPS.
7            45.    The PAEA directs the Postal Service to develop a set of service
8      standards, in consultation with the PRC, for postal services. 39 U.S.C. § 3691(a).
9            46.    These service standards “shall be designed to achieve” several
10     “objectives,” including “enhanc[ing] the value of postal services to both senders
11     and recipients,” “preserv[ing] regular and effective access to postal services in
12     all communities, including those in rural areas,” and “reasonably assur[ing]
13     Postal Service customers delivery reliability, speed and frequency consistent with
14     reasonable rates and best business practices.” 39 U.S.C. § 3691(b).
15           47.    Pursuant to the PAEA, the USPS has promulgated regulations
16     setting service standards for different classes of mail. 39 C.F.R. Part 121. These
17     regulations dictate how long the USPS should take to deliver mail under various
18     circumstance. For example, for First Class mail, most letters within the
19     contiguous 48 states are to be delivered within 1–3 days. 39 C.F.R. § 121.1.
20           48.    To further promote accountability, the PAEA gives postal customers
21     who believe the USPS’s service standards do not comply with the statutory
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   14                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.15 Page 15 of 120




1      objectives of the PAEA or that the USPS is failing to comply with its regulations,
2      the right to sue to enforce the PAEA and/or its regulations. 39 U.S.C. § 3691(d);
3      39 U.S.C. § 3662.
4            49.    Under the statute, “[a]ny interested person . . . who believes the
5      Postal Service is not operating in conformance with the requirements of . . . this
6      chapter (or regulations promulgated under any of those provisions) may lodge a
7      complaint with the Postal Regulatory Commission[.]”
8            50.    Even before the PAEA was implemented, postal customers have
9      long enjoyed the right to participate in USPS decision making by requiring a
10     hearing before the USPS can make changes to postal service.
11           51.    Specifically, 39 U.S.C. § 3661(b) provides: “When the Postal
12     Service determines that there should be a change in the nature of postal services
13     which will generally affect service on a nationwide or substantially nationwide
14     basis, it shall submit a proposal, within a reasonable time prior to the effective
15     date of such proposal, to the Postal Regulatory Commission requesting an
16     advisory opinion on the change.”
17           52.    And 39 U.S.C. § 3661(c) provides: “The Commission shall not issue
18     its opinion on any proposal until an opportunity for hearing on the record under
19     [the Administrative Procedure Act] has been accorded to the Postal Service, users
20     of the mail, and an officer of the Commission who shall be required to represent
21     the interests of the general public.”
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    15                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.16 Page 16 of 120




1      C.    Changes in postal services have created widespread mail delays.
2            53.     In May 2020, the U.S. Postal Service’s Board of Governors, whose
3      members were appointed by President Trump, selected Louis DeJoy to serve as
4      the 75th Postmaster General.
5            54.     Louis DeJoy is a major donor to the Republican Party, including to
6      President Trump’s election campaign. DeJoy has given more than $2 million to
7      the Trump campaign or Republican causes since 2016 and was in charge of
8      fundraising for the Republican National Convention in Charlotte.2 Prior to
9      becoming Postmaster General, he was on the board of directors at XPO Logistics,
10     a transportation and logistics company that does business with the USPS and
11     other U.S. government agencies.
12           55.     Media outlets report that DeJoy continues to own equity in XPO
13     Logistics, totaling between $30 million and $75 million, creating a major conflict
14     of interest or the appearance of a major conflict of interest.3 DeJoy also owns
15     stock options in Amazon, a USPS competitor and courier.
16
             2
17               Josh Dawsey, Lisa Rein & Jacob Bogage, Top Republican fundraiser and

18     Trump ally named postmaster general, giving president new influence over

19     Postal Service, Wash. Post (May 6, 2020), https://wapo.st/2Y5JCmD.
             3
20               Marshall Cohen, Financial disclosures reveal postmaster general’s

21     business entanglements and likely conflicts of interest, experts say, CNN

22     (Aug. 12, 2020), https://cnn.it/342m99H.

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   16                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.17 Page 17 of 120




1            56.    DeJoy is the first Postmaster General in over twenty years to not
2      have risen through the ranks of the Postal Service.
3            57.    In what has been called the “Friday Night Massacre,” on August 7,
4      2020, DeJoy centralized his control over the United States Postal Service by
5      reassigning or displacing twenty-three postal executives, including the two top
6      executives overseeing day-to-day operations.
7            58.    Soon after his term began in June, DeJoy instituted broad
8      operational changes. DeJoy has admitted that these “transformative” changes
9      have “had unintended consequences that impacted [the Postal Service’s] overall
10     service levels.”4
11           59.    DeJoy has taken several actions that have cumulatively delayed the
12     mail and reduced the Postal Service’s service on a nationwide or substantially
13     nationwide basis. The “transformative” changes include: (i) eliminating
14     overtime; (ii) instructing carriers to leave mail behind; (iii) decommissioning
15     sorting machines; (iv) removing mailboxes; (v) reducing operating hours; and
16     (vi) changing how election mail is classified and charged.
17           60.    Eliminating overtime. DeJoy eliminated overtime necessary to
18     complete the day’s work, affecting hundreds of thousands of postal workers.
19

20
             4
21               PMG addresses restructuring, Postal Times (Aug. 13, 2020),

22     https://bit.ly/2Q1JDDm.

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   17                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1   filed 08/18/20    PageID.18 Page 18 of 120




1            61.      The elimination of overtime places a particular stress on the postal
2      system currently as thousands of postal workers have been quarantined or out
3      sick due to the coronavirus.
4            62.      Instructing carriers to leave mail behind. Carriers have been
5      instructed to leave mail behind on the workroom floor or docks if taking it would
6      slow down the delivery process.5 DeJoy has mandated that carriers cannot make
7      additional trips from a facility to ensure timely distribution of letters and parcels,
8      and that they must “return [from mail routes] on time” even if they have not fully
9      completed their deliveries for the day. Postal workers were previously trained to
10     not leave letters behind and to make multiple delivery trips to ensure timely
11     distribution of letters. DeJoy wrote to employees, “if we cannot deliver all the
12     mail due to call offs or shortage of people and you have no other help, the mail
13     will not go out[.]”
14           63.      Postal workers report that the mail is piling up in their offices and
15     that mail is backed up across the country.
16           64.      Decommissioning sorting machines. At the same time, 671
17     machines used by the Postal Service to organize and sort letters or other pieces
18     of mail have been or will be removed from dozens of cities across America. This
19

20
             5
21               Jacob Bogage, Postal Service memos detail ‘difficult’ changes, including

22     slower mail delivery, Wash. Post (July 14, 2020), https://wapo.st/2FwSr2n.

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     18                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1   filed 08/18/20    PageID.19 Page 19 of 120




1      action effectively decommissions 10 percent of the Postal Service’s sorting
2      machines between June and September of 2020.
3            65.     These     671   machines—Automated          Facer-Canceler       Systems,
4      Delivery Bar Code Sorters, Automated Flat Sorting Machines, and Flat
5      Sequencing Systems—can label and sort tens of thousands of paper mail items,
6      such as letters, bills, and ballots, each hour. These machines have the capacity to
7      sort over 21 million pieces of mail per hour. The machines allow carriers to spend
8      more time delivering mail rather than organizing it at a facility.
9            66.     Postal Service employees have reported personally witnessing
10     machines costing millions of dollars being “destroyed or thrown in the
11     dumpster.”6
12           67.     The removal of sorting machines is taking place across the country,
13     but removals would particularly affect sorting capacity in states where recent
14     presidential elections have been particularly close, including Michigan, Ohio,
15     Pennsylvania, and Florida.7
16

17
             6
18               Aaron Gordon, Internal USPS Documents Outline Plans to Hobble Mail

19     Sorting, Motherboard (Aug. 14, 2020).
             7
20               Erin Cox, Elise Viebeck, Jacob Bogage & Christopher Ingraham, Postal

21     Service warns 46 states their voters could be disenfranchised by delayed mail-in

22     ballots, Wash. Post (Aug. 14, 2020), https://wapo.st/2FsD0Il.

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     19                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1     filed 08/18/20    PageID.20 Page 20 of 120




1

2

3

4

5

6

7

8

9
10

11

12           68.    These removals are diminishing and will continue to diminish the
13     Postal Service’s capacity to speedily process flat mail, such as ballots.
14           69.    According to the Postal Service’s Equipment Reduction Plan, the
15     Postal Service has set a “target” of reducing 969 total machines by the end of
16     fiscal year 2020, with the majority being removed by September 30, 2020.
17           70.    Responding to widespread alarm and criticism over the recently
18     decommissioned      sorting    machines,    the     President’s   Chief      of    Staff,
19     Mark Meadows, asserted in an interview that “[s]orting machines between now
20     [August 16, 2020] and Election Day will not be taken offline.” But Meadows
21     continued that this freeze applied to machines that were not part of an “already
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    20                  Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1     filed 08/18/20    PageID.21 Page 21 of 120




1      scheduled reallocation.”8 Meadows did not respond to questions about sorting
2      machines that were recently decommissioned and why they were taken offline.
3            71.     Removing mailboxes. The Postal Service has confirmed that
4      dozens of mailboxes were removed in parts of New York, Pennsylvania, Oregon,
5      and Montana. As Senator Jon Tester of Montana has stated, these removals have
6      “real life implications for folks in rural America and their ability to access critical
7      postal services like paying their bills and voting in upcoming elections.”9
8            72.     Reducing operating hours. The Postal Service has announced that
9      post offices in many States, including West Virginia, New Jersey, Florida, and
10     Ohio will reduce hours. Upon information and belief, the Postal Service has not
11     provided adequate notice pursuant to 39 U.S.C. § 404.
12           73.     Changing how election mail is classified and charged. The Postal
13     Service has further warned state elections officials that they must pay First Class
14     postage for mail ballots to ensure timely delivery and will no longer treat election
15     mail as First Class mail. The Postal Service’s typical practice has been to process
16     and deliver election mail as First Class mail regardless of the paid class of
17

18
             8
19               Tapper presses Meadows on mail-in voting, CNN (Aug. 16, 2020),

20     https://cnn.it/3iOeXCc.
             9
21               Jacob Bogage, Postal Service will stop removing mailboxes, Wash. Post

22     (Aug. 14, 2020), https://wapo.st/3h2OGQb.

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     21                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127       ECF No. 1   filed 08/18/20    PageID.22 Page 22 of 120




1      service.10 First class mail normally has a delivery standard of 2-5 days, and
2      Nonprofit Marketing Mail has a delivery standard of 3-10 days.
3            74.        An Office of the Inspector General report on the 2018 election found
4      that 95.6 percent of election and political mail was delivered within the 1-3 day
5      service standard applied to First Class mail. This is near the Postal Service’s
6      overall goal of delivering 96 percent of First Class mail within the 1-3 day service
7      standard and indicates that election mail was processed across the country as if it
8      were First Class mail.11
9            75.        Paying First Class postage will nearly triple the cost—from 20 cents
10     to 55 cents per ballot. The Postal Service had previously allowed States to pay a
11     lower rate when mailing ballots, rather than paying the more expensive First
12     Class rate. This change in the rate requirements will cost States tens of millions
13     of dollars.
14           76.        These steps, among others, have led to slower and less reliable mail
15     delivery. For example, Baltimore residents report going weeks without mail
16

17

18
             10
19                Service Performance of Election and Political Mail During the 2018

20     Midterm and Special Elections, USPS Office of the Inspector General, Audit

21     Report No. 19XG010NO000-R20 (Nov. 4, 2019).
             11
22                Id.

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                      22                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.23 Page 23 of 120




1      deliveries,12 New York City postal workers reported that some mail has been
2      delayed by five to six days,13 Maine postal workers said they were forced to leave
3      80,000 letters behind rather than being allowed to wait 10 minutes for it to be
4      processed,14 and Milwaukee has seen dozens of trailers filled with packages that
5      are left behind every day,15 among other complaints.
6            77.      As the Washington Post has reported, “[t]he new policies have
7      resulted in at least a two-day delay in scattered parts of the country, even for
8      express mail, according to multiple postal workers and union leaders. Letter
9      carriers are manually sorting more mail, adding to the delivery time. Bins of mail
10     ready for delivery are sitting in post offices because of scheduling and route
11

12
13
             12
14                Barry Sims, Baltimore residents demand answers after weeks without

15     mail delivery, WBAL TV 11 (July 24, 2020), https://bit.ly/30ZADoG.
             13
16                Clodagh McGowan, Some Mail Is Delayed Five to Six Days in NYC,

17     Postal Workers’ Union Says, NY1.com (Aug. 13, 2020), https://bit.ly/2DYylxw.
             14
18                Reuben Schafir, Postal workers’ union says up to 80,000 letters were

19     held back Monday in southern Maine, Sun Journal, https://bit.ly/3h2Y99T.
             15
20                Luke Broadwater, Jack Healy, Michael D. Shear & Hailey Fuchs, Postal

21     Crisis Ripples Across Nation as Election Looms, N.Y. Times (Aug. 15, 2020),

22     https://nyti.ms/311VNTd.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    23                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.24 Page 24 of 120




1      changes. And without the ability to work overtime, workers say the logjam is
2      worsening without an end in sight.”16
3            78.      The effects of these mail delays are widespread, with troubling
4      impacts on vulnerable populations, small businesses, and political franchise.
5            79.      Operational changes at the Postal Service have also delayed
6      veterans’ access to prescriptions. Millions of veterans rely on the Postal Service
7      for timely deliveries of prescription medications from the Department of
8      Veterans Affairs (VA). The VA fills 80 percent of veteran prescriptions by mail
9      through the Consolidated Mail Outpatient Pharmacy. The VA Mail Order
10     Pharmacy fills almost 120 million prescriptions a year. Every working day, it
11     processes 470,000 prescriptions and over 330,000 veterans receive their
12     prescriptions in the mail.
13           80.      The VA states that prescriptions usually arrive within 3 to 5 days.
14     But veterans and VA staff have expressed concern that recently, medications are
15     taking weeks to be delivered, causing veterans to miss doses of their vital
16     medications.17
17
             16
18                Michelle Ye Hee Lee et al., Postal Service Backlog Sparks Worries that

19     Ballot Delivery Could Be Delayed in November, Washington Post (July 30,

20     2020), https://wapo.st/3h8Yfgh.
             17
21                 Letter from 31 Senators to Louis DeJoy (Aug. 13, 2020),

22     https://bit.ly/345AaDj.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    24                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1      filed 08/18/20    PageID.25 Page 25 of 120




1            81.     Senator Gary Peters of Michigan has received hundreds of accounts
2      from veterans impacted by delivery delays and other problems, writing “Veterans
3      who rely on the Postal Service to deliver prescriptions have reported experiencing
4      weeks-long waits for critical medication. Other veterans have reported financial
5      harm caused by late fees incurred because bills and payments sent by mail took
6      far longer to arrive in July and August than they had prior to these changes.”18
7            82.     Other Americans also rely on the Postal Service for delivery of
8      prescriptions. This is particularly critical for Americans with disabilities and
9      Americans with chronic conditions, such as high blood pressure, diabetes, and
10     asthma, who need prescription medicines on an ongoing basis and are most at-
11     risk if they contract the coronavirus. But recent changes slowing delivery have
12     threatened these Americans’ ability to access lifesaving drugs.
13           83.     The “transformative” changes instituted by DeJoy have also delayed
14     seniors’ receipt of Social Security checks and many Americans receipt of utility
15     bills and benefits sent by mail.
16           84.     Small businesses are also suffering from mail delays and have
17     expressed concerns that losing the ability to quickly process and send orders
18
19

20
             18
21                Letter from Senator Gary Peters to Hal. J. Roesch II (Aug. 13, 2020),

22     https://bit.ly/311tQe5.

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                      25                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.26 Page 26 of 120




1      means losing customers quickly.19 Others have expressed worry that their
2      products will go bad now that deliveries are taking twice as long.20
3            85.      The COVID-19 pandemic has already put small businesses on the
4      precipice. Delays of the Postal Service’s own doing—through “transformative”
5      organizational and operational changes made without observance of procedural
6      safeguards—should not be the reason for their fall.
7            86.      Election officials have also expressed concern that a reduction in
8      postal service will impede voting by mail.
9            87.      The Postal Service itself has warned 46 States and the District of
10     Columbia that it may not be able to meet State deadlines for delivering mail-in
11     ballots. In many States, completed ballots that are not received by Election Day
12     are invalidated. In other States, ballots must be postmarked by Election Day to
13     be counted. A decrease in operational capability and delays in processing and
14     delivery would disenfranchise voters. Voters may not receive voter registration
15
             19
16                Michelle Wolf, Mail delays hurting local small business owners, Fox 8

17     (Aug. 9, 2020), https://bit.ly/3g5fQEB; Aaron Gordon, The Post Office’s Great

18     Mail Slowdown Is Hurting Small Businesses, Vice (Aug. 4, 2020),

19     https://bit.ly/34afXML.
             20
20                Luke Broadwater, Jack Healy, Michael D. Shear & Hailey Fuchs, Postal

21     Crisis Ripples Across Nation as Election Looms, N.Y. Times (Aug. 15, 2020),

22     https://nyti.ms/311VNTd.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    26                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.27 Page 27 of 120




1      applications or ballots on time. Operational delays may cause completed ballots,
2      which would ordinarily take 1-3 days to arrive at canvassing offices, far longer.
3      They could also cause postmark stamps to be delayed by a day or more, even
4      when a completed ballot is placed in a mailbox before Election Day.
5            88.    The removal and destruction of Advanced Facer-Canceler Machines
6      could contribute to these delays. Those machines “cancel”—in other words,
7      apply a postmark to—pieces of mail, preventing the stamp from being used again.
8      Without these machines, as postal workers are required to hand-cancel a larger
9      volume of mail, delays and errors will increase.
10           89.    As a federal district court in New York has observed in considering
11     the constitutionality of recent postal service changes, a delay in delivery can
12     mean that a “voter’s right to vote . . . may hinge on random chance,” with two
13     ballots mailed at the same time, at different post offices, with whether either vote
14     is counted depending “entirely on the speed at which their local post office
15     delivered their votes.” Gallagher v. New York State Bd. of Elections, No. 20 CIV.
16     5504 (AT), 2020 WL 4496849, at *20 (S.D.N.Y. Aug. 3, 2020).
17

18
19

20

21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   27                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20     PageID.28 Page 28 of 120




1            90.     Nationwide, for primary elections held so far, over 65,000 mail-in
2      ballots have been rejected because they arrived past the deadline, portending the
3      issues to come for the general election.21
4
       D.    The President has repeatedly sowed mistrust about voting by mail.
5            91.     Amidst    the   COVID-19       pandemic,    election     officials    and
6      policymakers have looked at how to minimize transmission risks while voting.
7      One option is to increase access to voting by mail. Election officials from both
8      major political parties have encouraged voters to cast their votes by mail as a way
9      to avoid contracting or spreading COVID-19.
10           92.     But since the spring of 2020, President Trump has attacked mail
11     voting more than 70 times in interviews, remarks, and tweets.22 He has railed
12     about supposed massive fraud in voting by mail without supporting evidence.
13

14

15

16
             21
17                Pam Fessler & Elena Moore, Signed, Sealed, Undelivered: Thousands

18     Of Mail-In Ballots Rejected For Tardiness, NPR (July 13, 2020),

19     https://n.pr/31264il.
             22
20                Amy Gardner & Josh Dawsey, As Trump leans into attacks on mail

21     voting, GOP officials confront signs of Republican turnout crisis, Wash. Post

22     (Aug. 3, 2020), https://wapo.st/31WozE5.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    28                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.29 Page 29 of 120




1            93.     For example, in April, the President tweeted that mail-in voting has
2      “Tremendous potential for voter fraud[.]”23 In May, he asserted that mail-in
3      ballots would lead to “the greatest Rigged Election in history.”24 Two days later,
4      he tweeted that “There is NO WAY (ZERO!) that Mail-In Ballots will be
5      anything less than substantially fraudulent.”25 The next day, he added that mail-
6      in ballots “would be a free for all on cheating, forgery and the theft.”26 The day
7      after that, Trump stated that “MAIL-IN VOTING WILL LEAD TO MASSIVE
8      FRAUD AND ABUSE. IT WILL ALSO LEAD TO THE END OF OUR GREAT
9      REPUBLICAN PARTY.”27 In June, he tweeted that mail-in voting “will lead to
10

11

12
             23
13                 Donald J. Trump (@realDonaldTrump), Twitter (Apr. 8, 2020,

14     5:20 AM), https://twitter.com/realDonaldTrump/status/1247861952736526336.
             24
15                 Donald J. Trump (@realDonaldTrump), Twitter (May 24, 2020,

16     7:08 AM), https://twitter.com/realdonaldtrump/status/1264558926021959680.
             25
17                 Donald J. Trump (@realDonaldTrump), Twitter (May 26, 2020,

18     5:17 AM), https://twitter.com/realDonaldTrump/status/1265255835124539392.
             26
19                 Donald J. Trump (@realDonaldTrump), Twitter (May 27, 2020,

20     4:11 AM), https://twitter.com/realdonaldtrump/status/1265601615261827072.
             27
21                 Donald J. Trump (@realDonaldTrump), Twitter (May 28, 2020,

22     6:00 PM), https://twitter.com/realDonaldTrump/status/1266172570983940101.

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   29                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20     PageID.30 Page 30 of 120




1      the most corrupt Election is USA history.”28 In July, he tweeted: “The 2020
2      Election will be totally rigged if Mail-In Voting is allowed to take place, &
3      everyone knows it. So much time is taken talking about foreign influence, but the
4      same people won’t even discuss Mail-In election corruption.”29 The President’s
5      deputy campaign manager and former senior counsel, Justin Clark, has said that
6      “[t]he President views vote by mail as a threat to his election.”30
7            94.     On July 30, 2020, the President explicitly cited expanded voting by
8      mail as a basis for delaying the November election—an unprecedented and
9      unconstitutional move.31
10

11

12
13

14
             28
15                 Donald J. Trump (@realDonaldTrump), Twitter (June 28, 2020,

16     7:30 PM), https://twitter.com/realDonaldTrump/status/1277429217190428673.
             29
17                 Donald J. Trump (@realDonaldTrump), Twitter (July 26, 2020,

18     1:51 PM), https://twitter.com/realdonaldtrump/status/1287490820669616128.
             30
19                60 Minutes, How the Coronavirus and Politics Could Impact Voting in

20     the 2020 General Election, CBS News (Jun. 28, 2020).
             31
21                 Donald J. Trump (@realDonaldTrump), Twitter (July 30, 2020,

22     5:46 AM), https://twitter.com/realDonaldTrump/status/1288818160389558273.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    30                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.31 Page 31 of 120




1            95.     Despite his attacks on voting by mail, President Trump himself has
2      voted by mail in at least two prior elections: He voted by mail during New York’s
3      mayoral election in 2017 and cast an absentee ballot during the state’s midterm
4      election the following year. The President and the First Lady have also received
5      ballots to vote by mail in Florida’s 2020 primary election. When asked at a White
6      House press conference how he could reconcile the fact that he has voted by mail
7      with his position that voting by mail is corrupt, he responded, “Because I’m
8      allowed to.”32
9            96.     Along with spreading misinformation regarding mail-in ballots, the
10     President’s reelection campaign and the Republican National Committee are also
11     fighting the expansion of mail balloting through legal challenges.
12           97.     They have filed or intervened in lawsuits in more than a dozen states,
13     including Colorado, Florida, Minnesota, Michigan, Nevada, Pennsylvania, and
14     Wisconsin. In Pennsylvania, for instance, the President’s reelection campaign
15     and the RNC sued the state government and election boards in all 67 counties to
16     ban the use of secure drop boxes for submitting take-home ballots and to
17     eliminate the requirement that poll watchers can only serve in the county where
18     they live. In California, the RNC sued California Governor Gavin Newsom over
19
             32
20                Remarks by President Trump, Vice President Pence, and Members of

21     the Coronavirus Task Force in Press Briefing, The White House (Apr. 7, 2020),

22     https://bit.ly/342xPsZ.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    31                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.32 Page 32 of 120




1      a plan to mail absentee ballots to all eligible voters. In Nevada, the President’s
2      reelection campaign and the RNC filed a lawsuit to challenge the State’s passage
3      of laws providing for mailing of ballots to registered voters this November.
4            98.     The President has also opposed election aid for States and the Postal
5      Service, explaining that he wants to prevent the expansion of mail voting. In an
6      interview with Fox Business News, the President stated he opposed $25 billion
7      of emergency funds for the Postal Service and $3.5 billion in additional election
8      funding proposed by the House of Representatives: “[T]hey need that money in
9      order to have the Post Office work so it can take all of these millions and millions
10     of ballots . . . . But if they don’t get those two items, that means you can’t have
11     universal mail-in voting because they’re not equipped to have it . . . . Now, if we
12     don’t make a deal, that means they don’t get the money. That means they can’t
13     have universal mail-in voting, they just can’t have it.”33
14           99.     At an August 13 White House press briefing, the President stated
15     that he did not want to fund the Postal Service because of expanded voting by
16     mail: “But if the bill isn’t going to get done, that would mean the Post Office isn’t
17     going to get funded, and that would also mean that the three and a half billion
18
19
             33
20                Brett Samuels, Trump says no Post Office funding means Democrats

21     ‘can’t have universal mail-in voting’, The Hill (Aug. 13, 2020),

22     https://bit.ly/3kViz7o.

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    32                  Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127        ECF No. 1   filed 08/18/20     PageID.33 Page 33 of 120




1      dollars isn’t going to be taken care of. So I don’t know how you can possibly use
2      these ballots, these mail-in ballots . . . .”34
3               100. The purpose of this pattern of conduct is to purposely burden the
4      right of States to conduct elections using the mail, as they have done for many
5      years.
6      E.       Voting by mail is safe and promotes no partisan advantage.
7               101. Voter fraud of any form in the United States is extremely rare.
8               102. Incident rates for voter impersonation fraud are between 0.0003
9      percent and 0.0025 percent, making it more likely that an American “will be
10     struck by lightning than that he will impersonate another voter at the polls.”35
11              103. The President tasked the Presidential Advisory Commission on
12     Election Integrity to review claims of voter fraud following his discredited claims
13     that millions of undocumented immigrants had voted in the 2016 presidential
14     election. But the Commission did not issue any findings showing evidence of
15     fraud before the President disbanded the Commission.
16

17

18
                34
19                   Remarks by President Trump in Press Briefing, The White House

20     (Aug. 13, 2020), https://bit.ly/2Q3s45W.
                35
21                   Justin Levitt, The Truth About Voter Fraud, Brennan Center for Justice

22     (2007), https://bit.ly/31RouRS.

                                                                       ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                        33                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                              800 5th Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                          (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.34 Page 34 of 120




1             104. An investigative journalism analysis of all known voter fraud cases
2      identified only 491 cases of absentee ballot fraud from 2000 to 2012.36 As an
3      election law professor noted, during that period “literally billions of votes were
4      cast.”37
5             105. In another study, looking at five states that use universal vote-by-
6      mail systems, the researchers found just 29 instances of fraudulent votes
7      attempted by mail. For context, nearly 50 million general election votes were cast
8      during the same period.38
9
10

11

12
13

14

15
              36
16                  About the Voting Rights Project, News 21 (Aug. 12, 2012),

17     https://bit.ly/3kViSPA.
              37
18                 Opinion, Richard L. Hasen, Trump is wrong about the dangers of

19     absentee ballots, Wash. Post (Apr. 9, 2020), https://wapo.st/2Cy2N0N.
              38
20                 Elaine Kamarck & Christine Stenglein, Low rates of fraud in vote-by-

21     mail states show the benefits outweigh the risks, Brookings (June 2, 2020),

22     https://brook.gs/2E0505F.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    34                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127       ECF No. 1   filed 08/18/20    PageID.35 Page 35 of 120




1
        Vote-by-         Number of          Time period       Year         Number of
2       mail state       fraudulent         for               vote-by-     general election
                         votes              collection of     mail         votes cast over
3                        attempted by       fraud cases       enacted      the same time
                         mail                                              period
4
        Colorado         8                  2005–2018         2013         15,955,704
5
        Hawaii           0                  1982– 2016        2019         6,908,429
6
        Oregon           14                 2000–2019         1998         15,476,519
7
        Utah             0                  2008              2013         971,185
8
        Washington       7                  2004–2010         2005         10,605,749
9
10             106. States have several tools to ensure the security of mail ballots. Such
11     tools include using ballot envelopes that bear a tracking bar code or tally mark
12     that is unique to each voter and rejecting ballots if they are not sent in regulation
13     envelopes that vary widely from state to state in format, size, and paper stock.
14             107. Many States require signatures and other personal information to be
15     matched against voter registration documents and use mail ballot secrecy
16     envelopes. And States can employ post-election audits to detect irregularities.
17             108. In many States, voters can return their ballots to a physical location,
18     like a drop box or local election office. According to MIT’s Election Data +
19     Science Lab, in 2016 73% of voters in Colorado, 59% in Oregon, and 65% in
20

21

22

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                      35                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.36 Page 36 of 120




1      Washington returned their ballots to some physical location such as a drop box
2      or local election office.39
3             109. The President has also attacked expanding vote-by-mail systems as
4      partisan, baselessly claiming that “you’d never have a Republican elected in this
5      country again.”40
6             110. But studies have shown that voting by mail does not provide any
7      clear partisan advantage.
8             111. For example, a Stanford study that looked at elections in California,
9      Utah, and Washington from 1996 to 2018 concluded that no party benefits when
10     a state switches to universal vote-by-mail. The data showed “a truly negligible
11     effect” on partisan turnout rates. The effect on partisan vote share was
12     indistinguishable from zero. But the study did find a modest boost in across-the-
13     board turnout, meaning both major parties saw a modest but equal increase in
14     turnout.41
15

16
              39
17                 “Voting by mail and absentee voting,” MIT Election Data + Science

18     Lab, https://electionlab.mit.edu/research/voting-mail-and-absentee-voting.
              40
19                 Sam Levine, Trump says Republicans would ‘never’ be elected again if

20     it was easier to vote, The Guardian (Mar. 30, 2020), https://bit.ly/2CD7kPC.
              41
21                 Daniel M. Thompson, et al., Universal Vote-by-Mail Has No Impact on

22     Partisan Turnout or Share, Proceedings of the National Academy of Sciences of

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    36                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1      filed 08/18/20    PageID.37 Page 37 of 120




1      F.    Voting by Mail in the States
2            112. Voting by mail has a long and storied history. One of the earliest
3      known instances of absentee voting occurred with Continental Army soldiers
4      voting during the American Revolution. Wide-scale absentee voting first arose
5      during the Civil War. States allowed Union and Confederate soldiers to vote
6      while away, either at a field station or by mail.
7            113. After the Civil War ended, States gradually passed new laws to
8      expand absentee voting to civilians. Between 1911 and 1924, 45 States adopted
9      some kind of absentee voting system. Today, registered voters can vote absentee
10     in all 50 States. Many States allow absentee voting with no excuse, though eight
11     States require a reason (other than the COVID-19 health crisis) to allow it.
12           114. In 1998, Oregon by referendum decided to issue all its ballots by
13     mail. Washington followed in 2011. Colorado, Hawaii, and Utah are other states
14     that rely on all-mail elections.
15           115. More than 250 million votes have been cast via mailed-out ballots
16     since 2000 in all 50 States. In the last two federal elections, roughly one out of
17     every four Americans cast a mail ballot. In 2018, more than 31 million Americans
18     cast their ballots by mail, about 25.8% of election participants.
19

20

21     the      United       States        of       America        (June        9,        2020),

22     https://www.pnas.org/content/117/25/14052.

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                      37                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.38 Page 38 of 120




1            116. Many States have made it easier to request or receive an absentee
2      ballot due to concerns regarding the COVID-19 crisis. Roughly 76% of American
3      voters—over 180 million people—are eligible to receive a ballot in the mail for
4      the 2020 general election.42
5            117. States have relied on the past performance of the Postal Service to
6      support the use of mail in elections. Some states, like Washington, Colorado, and
7      Oregon, adopted substantially all-mail balloting after having significant, and
8      successful, experience with more limited mail balloting. Neither Washington,
9      Colorado nor Oregon have substantially changed their mail balloting systems
10     after using them for several election cycles. Other states have greatly expanded
11     the use of mail in balloting this year because of COVID-19 based on prior
12     performance in their states and elsewhere. The proposed changes to the Postal
13     Service operations threaten to disrupt this long history of the successful use of
14     mail in balloting.
15            1.      Washington
16                   a.     Washington’s history and procedures for mail-in ballots.
17           118. Washington has a decades-long history of safely and securely
18     administering mail-in elections. Washington first permitted special elections to
19
             42
20                 Juliette Love, Matt Stevens & Lazaro Gamio, A Record 76% of

21     Americans Can Vote by Mail in 2020, N.Y. Times (Aug. 16, 2020),

22     https://nyti.ms/3g73JH4.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    38                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.39 Page 39 of 120




1      be conducted by mail in 1983. In 1991, Washington State expanded vote-by-mail
2      options by allowing any qualified voter to register as an “ongoing absentee
3      voter,” to thereby receive absentee ballots for every election.
4            119. In 2005, Washington passed a law that provided counties the option
5      of conducting elections entirely by mail. In response, more than two-thirds of
6      Washington counties switched to all-mail elections. Now, by law, each voter in
7      Washington receives a postage-paid ballot for each general election, special
8      election, and primary. See Wash. Rev. Code § 29A.40.010.
9            120. Voters can register or update their address online or by mail up until
10     eight days before the election. Wash. Rev. Code. § 29A.08.140. Unlike the ballot
11     deadline, the mail voter registration form deadline is based on receipt, not
12     postmark. Alternatively, voters may register or update their information in person
13     through Election Day.
14           121. County auditors mail ballots to Washington voters at least eighteen
15     days before each primary election, and as soon as possible for any subsequent
16     voter registration changes. Each voter receives a ballot, a security envelope in
17     which to conceal the ballot after voting, a larger envelope in which to return the
18     security envelope, a declaration that the voter must sign, and instructions for
19     marking and returning the ballot. Wash. Rev. Code § 29A.40.091.
20           122. Washington voters may return completed ballots by mail (with
21     postage prepaid by the State) or via a limited number of ballot drop boxes. The
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   39                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.40 Page 40 of 120




1      State accepts completed ballots that are postmarked no later than Election Day.
2      Completed ballots submitted via drop box must be in the box no later than
3      8:00 p.m. on Election Day.
4            123. Canvassing boards must examine the postmark on the return
5      envelope and signature on the declaration before processing the ballot. Signatures
6      are also reviewed to ensure that a voter’s signature on ballot declaration matches
7      the signature of that voter in the registration files. Wash. Rev. Code
8      § 29A.40.110. Canvassing boards can open and process ballots upon receipt and
9      can start counting ballots after 8:00 p.m. on Election Day. See id.
10           124. For a general election, canvassing boards must complete the canvass
11     and certify the election results 21 days after Election Day. Wash. Rev. Code
12     § 29A.60.190. Each ballot that was returned before 8:00 p.m. on Election Day,
13     or postmarked on or before Election Day and received no later than the day before
14     certification—that is, 20 days after Election Day—must be included. Wash. Rev.
15     Code § 29A.60.190.
16           125. For prior elections, counties in Washington have paid the USPS
17     marketing mail rate for distributed ballots. Regardless of the rate paid, USPS has
18     processed ballots as First Class mail. According to the USPS Office of the
19

20

21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   40                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.41 Page 41 of 120




1      Inspector General’s 2018 Audit Report, ballots are “Election Mail,” which is
2      “generally First Class Mail and its service standard ranges from 1-3 days.”43
3            126. Washington’s vote-by-mail system has proven to be secure. For the
4      2016 and 2018 elections, the Washington Secretary of State’s Office identified
5      only 216 cases of potential voter fraud out of 6.5 million votes cast, or about
6      0.003% of votes cast in those two general elections.
7            127. Washington’s vote-by-mail system allowed the state to run elections
8      during the COVID-19 pandemic without the danger of voters congregating at
9      overcrowded polling stations and leading to potential COVID-19 outbreaks as
10     seen in other states. In fact, voter turnout has increased in Washington during the
11     pandemic; turnout for the August 4, 2020, primary election was an estimated
12     54.09%, considerably above the 40.79% turnout for the most recent similar
13     election, the August 7, 2018 primary election.44
14
             43
15                Service Performance of Election and Political Mail During the 2018

16     Midterm and Special Elections, USPS Office of the Inspector General, Audit

17     Report No. 19XG010NO000-R20 (Nov. 4, 2019).
             44
18                Aug. 4, 2020 Primary Results, Washington Office of the Secretary of

19     State, https://results.vote.wa.gov/results/current/Turnout.html (last accessed

20     Aug. 16, 2020); Aug. 7, 2018 Primary Results, Washington Office of the

21     Secretary of State, https://results.vote.wa.gov/results/20180807/Turnout.html

22     (last accessed Aug. 16, 2020).

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    41                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.42 Page 42 of 120




1                   b.     Impacts of USPS’s recent changes in Washington.
2            128. Three of the five mail processing facilities in Washington are no
3      longer processing outgoing mail: those in Wenatchee, Yakima, and Tacoma.
4      These changes were made with minimal advance notice to USPS staff and no
5      warning to the public. This means that all outgoing letters originating in the areas
6      surrounding these cities, including ballots, will no longer be processed at these
7      facilities, but will instead be transported to the two remaining facilities in Seattle
8      and Spokane for processing. For example, a letter sent from Yakima, Washington
9      to a location across town will be sent all the way to Spokane for processing and
10     then back to Yakima. A letter sent from Olympia to a location across town will
11     be sent up the I-5 corridor to Seattle for processing and then back down to
12     Olympia. This will slow delivery time. This may also move up collection times,
13     particularly in rural areas, and make it less likely for ballots to get postmarked in
14     a timely way.
15           129. Upon information and belief, USPS has removed or is removing six
16     Delivery Bar Code Sorters from Seattle, Tacoma, and Yakima, each of which are
17     major distribution centers. Upon information and belief, USPS has removed or is
18     removing at least one Advanced Facer Canceler System and at least one
19     Automated Flat Sorting Machine from Seattle.
20           130. Processing and sorting-machine closures are expected to lead to
21     delays in postmarking and delivery for ballots and other mail due to increased
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     42                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.43 Page 43 of 120




1      transportation time and increased load on the remaining sorting machines,
2      leading to longer sorting time. Factors leading to delay include not only the
3      increased distance mail must travel for processing and delivery, but also winter
4      weather, travel on high-traffic corridors, and new USPS policies like reduced
5      staff overtime and an earlier deadline for end-of-day mail processing.
6            131. Washington voters with disabilities, like all voters, have options for
7      returning a ballot in Washington:
8            (A) They can choose to use their ballot received by mail.
9            (B) They can log on to the Secretary of State’s website to download an
10           online replacement ballot, which they can print and mark, or use their own
11           assistive technology at home to aid them in marking their ballot. They can
12           then print and mail the marked ballot, or print and drop off the ballot at a
13           ballot drop box.
14           (C) They can choose to go to any voting center in the state to vote in person
15           using an accessible voting device or to obtain a paper ballot.
16           132. The General Counsel for the Postal Service sent a letter dated
17     July 31, 2020 to Washington’s Secretary of State to notify her that “certain
18     deadlines concerning mail-in ballots, particularly with respect to voters who
19     register to vote or update their registration information shortly before Election
20     Day, may be incongruous with the Postal Service’s delivery standards.” The letter
21     went on to warn the Secretary of State that “this mismatch creates a risk that
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   43                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.44 Page 44 of 120




1      ballots requested near the deadline under state law will not be returned by mail
2      in time to be counted under your laws as we understand them.”
3               2.   Colorado
4                    a.   Colorado’s history and procedures for mail-in ballots.
5            133. Colorado mails every registered voter a ballot through the U.S. Mail
6      without having to request one. In 2013, Colorado passed the Voter Access and
7      Modernized Elections Act. 2013 Sess. Laws 681. The Colorado General
8      Assembly enacted this measure because “the people’s self-government through
9      the electoral process is more legitimate and better accepted when voter
10     participation increases” and decided that “expand[ing] the use of mail ballot
11     elections” was an appropriate “means to increase voter participation.” Id.
12           134. Every voter in Colorado receives a mail ballot packet delivered
13     through the U.S. Mail to the voter’s last registered mailing address. The ballots
14     must be mailed between 18 and 22 days prior to an election. § 1-7.5-107(3)(a)(I),
15     C.R.S.
16           135. The mail ballot packet received by every Colorado voter includes
17     the ballot, instructions for completing the ballot, a return envelope, and may
18     include a secrecy sleeve. § 1-7.5-103(5), C.R.S. The voter is responsible for
19     securing adequate postage if the voter elects to return the ballot through the U.S.
20     Mail. § 1-7.5-104.5(2)(b)(IV), C.R.S.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   44                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20     PageID.45 Page 45 of 120




1            136. Overseas military voters are sent their ballots no later than 45 days
2      before the election. § 1-8.3-110(1), C.R.S. Colorado has a large number of active-
3      duty military personnel. Unlike the ballots mailed to other Colorado voters, these
4      ballots may be sent electronically. § 1-8.3-110(2).
5            137. Colorado voters rely heavily on the mail to vote. In the 2016 state
6      primary, 97% of Colorado voters cast the ballot they received in the mail. In the
7      2020 state primary, 99% of Colorado voters cast their mail ballot. Of those that
8      cast their mail ballot, about 25% return their mail ballot through the mail as well,
9      while the rest return their mail ballots to drop boxes or polling places.
10           138. Many Colorado voters, in the military and otherwise, reside in other
11     states but are legally authorized to vote in Colorado. Colorado’s elections thus
12     would be negatively impacted by degradation to mail service in Colorado or
13     elsewhere.
14           139. As the above numbers make clear, voters of both parties
15     overwhelmingly vote using their mail ballot. In the 2016 general election, slightly
16     more registered Republicans returned their mail ballot than registered Democrats.
17     In the 2018 general election, slightly more registered Democrats returned their
18     mail ballot than registered Republicans.
19           140. Delays in the mail can have a significant impact on Colorado’s
20     balloting system. Colorado is an “in-hand” state, meaning that all ballots must be
21     in the possession of an election official at 7 pm on Election Day to be counted.
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    45                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.46 Page 46 of 120




1      This is a hard deadline. Even events outside of the control of the voter, such as
2      mailing delays, do not alter the deadline. Even if the mail ballot shows a postmark
3      from before Election Day, that voter’s ballot will remain uncounted. § 1-7.5-
4      107(4)(b)(II), C.R.S.
5            141. In 2020, every voter’s ballot will contain numerous matters of
6      statewide concern. First, the General Assembly has referred three measures to the
7      voters of Colorado to determine whether to enact or repeal certain state laws
8      concerning a nicotine tax, state bingo licenses, and property tax rates. Second,
9      the citizens of Colorado have gathered sufficient signatures to place at least four
10     measures on the ballot that may alter the state’s laws on a variety of topics,
11     including the state’s electoral college process and abortion. Finally, one of
12     Colorado’s two senators in the United States Congress will also be chosen by the
13     voters of Colorado in 2020.
14
                    b.    Impacts of USPS’s recent changes in Colorado.
15           142. Upon information or belief, USPS has removed or is removing five
16     Delivery Bar Code Sorters and at least one Flat Sequencing System from Denver,
17     a major distribution center.
18           143. These removals are expected to lead to delays in postmarking and
19     delivery for ballots and other mail due to increased load on the remaining sorting
20     machines, leading to longer sorting time. Factors leading to delay include not
21     only the increased load on the remaining sorters, but also winter weather, travel
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   46                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.47 Page 47 of 120




1      on high-traffic corridors, and new USPS policies like reduced staff overtime and
2      an earlier deadline for end-of-day mail processing.
3            144. These delays are likely to affect Colorado’s all-mail elections. As of
4      August 1, 2020, Colorado had nearly 3.5 million active, registered voters, who
5      would be in line to receive and return their voted November ballots through the
6      U.S. Mail.
7            145. These expected delays are also likely to affect Colorado veterans.
8      According to the U.S. Department of Veterans Affairs Eastern Colorado
9      Healthcare System, approximately 50,000 veterans served by that System—
10     which covers the entire Colorado Front Range—use pharmacy mail order
11     requests.
12            3.     Connecticut
13                  a.     Connecticut’s history and procedures for mail-in ballots.
14           146. The COVID-19 public health crisis has infected more than 46,000
15     people and killed more than 4,300 in Connecticut. The State has responded by
16     expanding mail-in voting to ensure that every eligible resident can vote both
17     safely and securely in the 2020 primary and general election season.
18           147. Connecticut does not have universal or no-fault mail-in voting.
19     Instead, state law limits mail-in voting to cases of absence, illness, disability, or
20

21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    47                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.48 Page 48 of 120




1      religious objection.45 Article VI, § 7 of the Connecticut Constitution provides that
2      the General Assembly may enact laws authorizing mail-in voting by “qualified
3      voters of the state who are unable to appear at the polling place on the day of
4      election because of absence from the city or town of which they are inhabitants
5      or because of sickness, or physical disability or because the tenets of their religion
6      forbid secular activity.”
7            148. Pursuant to the state constitutional grant of authority, the
8      Connecticut General Assembly convened in a special session in July of 2020,
9      while the coronavirus and its associated illness, COVID-19, was sweeping the
10     state and the country, to pass Public Act No. 20-3. The Act, in relevant part,
11     amends Conn. Gen. Stat. § 9-135 to provide that, for the purposes of the
12     November 2020 election, the ongoing pandemic – and the risk of contracting “the
13     sickness of Covid-19” – is a valid reason for any eligible Connecticut resident to
14     vote by mail.
15           149. In response to the new law, Connecticut Secretary of State
16     Denise Merrill intends to send a mail-in ballot application to every registered
17     voter in the state—a total of more than 2.1 million people—in the run-up to the
18     November 3, 2020 general election. While these applications will be sent by the
19
             45
20                Connecticut officials and the public alike generally refer to mail-in

21     voting as “absentee” voting. Here it is called “mail-in voting” to reflect its

22     expanded scope due to COVID-19.

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     48                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.49 Page 49 of 120




1      Secretary of State, they must be returned to the town clerks in each of
2      Connecticut’s 169 municipalities. These clerks, in turn, are responsible—directly
3      or through a contracted mail processing house—for processing the applications
4      and sending mail-in ballots to valid applicants. With the exception of blank
5      ballots sent to voters oversees and to service members in the Armed Forces, those
6      mail-in ballots cannot be sent to voters until October 2, 2020. Conn. Gen. Stat.
7      §§ 9-135, 9-140. While absentee ballots can be requested—by mail or in
8      person—until the day before the election, Connecticut by law can only count
9      ballots that it receives by 8 p.m. on Election Day.
10           150. Connecticut expects a record-breaking volume of mail-in voting in
11     the November 2020 election, as residents continue to reduce coronavirus
12     exposure and the risk of COVID-19 sickness by avoiding the social contact that
13     comes with in-person voting. In the state’s primary election, held on August 11,
14     2020 under similar rules to those that will be in place in November, mail-in voting
15     exceeded prior-year benchmarks by a factor of 10. Nearly 57% of Connecticut
16     voters in the primary used mail-in ballots. Election officials anticipate that the
17     November use of mail-in ballots will meet or exceed that high-water mark.
18           151. To try and ensure that every vote will be counted, Connecticut has
19     placed at least one secure ballot drop box in each of the state’s municipalities,
20     but election officials still anticipate that the Postal Service will be called upon to
21     deliver a significant volume of election mail at four key points in the mail-in
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     49                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.50 Page 50 of 120




1      voting process: Ballot application delivery; ballot application return; printed
2      ballots sent by town clerks to voters; and completed ballots returned by voters to
3      town clerks.
4            152. Connecticut has chosen to expand mail-in voting because it is not
5      only safe—in the sense of sparing voters the risk of coronavirus exposure—but
6      also secure. The state has a history of secure voting by mail. On information or
7      belief, in the past ten years, the state has prosecuted and convicted just four
8      people of absentee ballot fraud out of 486,460 votes cast in general elections
9      alone—a fraud rate of 0.00082227%.
10                    b.   Impacts of USPS’s recent changes in Connecticut.
11           153. On July 31, 2020, Connecticut Secretary of State Merrill received a
12     letter from Thomas Marshall, USPS’ General Counsel, warning of a “mismatch”
13     between Connecticut’s mail-in voting process and USPS delivery standards.
14     Among other things, Mr. Marshall advised that, in light of USPS delivery
15     standard, a completed mail-in ballot in Connecticut should be sent by Tuesday,
16     October 27 in order to be received on time for the November 3 election.
17           154. On information or belief, the USPS has never before warned
18     Connecticut that it requires seven days to deliver First Class election mail to in-
19     state destinations. That extraordinary delay for in-state mail is not a function of
20     geographic distance: Connecticut is the third-smallest state in the country,
21     measured in square miles. The distance between Greenwich, on Connecticut’s
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   50                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.51 Page 51 of 120




1      western border, to Stonington, on the state’s eastern border, is just 106 miles—a
2      drive of less than two hours on the interstate highway. And the lion’s share of
3      completed mail-in ballots are sent to addresses not just within the state but within
4      the same town—a short distance, given Connecticut’s compact size. The state’s
5      largest municipality by geographic area, the city of Danbury, is just 41 square
6      miles.
7               155. Instead, the unprecedented threat of ballot delay reflects service
8      changes that USPS has made in the run-up to the November 3 general election.
9      On information or belief, USPS has removed or will, prior to the November 3
10     election, imminently remove, 18 key mail sorting machines from processing
11     facilities in Connecticut and from facilities in directly-adjacent communities that
12     process mail sent to Connecticut addresses. These machines include, at a
13     minimum, one Advanced Face Canceler System in Hartford, Connecticut, and
14     another in Westchester, New York, from a facility that serves many Connecticut
15     residents; 8 Delivery Bar Code Sorters from facilities in central and southern
16     Connecticut, and another 6 in Westchester; and both an Automated Flat Sorting
17     Machine and a Flat Sequencing System in Westchester. In addition, two
18     machines in Springfield, MA—in a facility that serves some Connecticut
19     residents for some types of mail—have also been, or will soon be, taken offline.
20              156. Some of these machines are able to sort upwards of 30,000 mail
21     pieces per hour. The removal and decommissioning of these machines—has had
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    51                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.52 Page 52 of 120




1      the effect of significantly reducing the USPS’ capacity to process letters—and
2      thus mail-in ballots—and other forms of mail in Connecticut.
3            157. The mail processing delays consequent to bringing machines offline
4      has been exacerbated by new USPS policies (the “transformative” changes) that
5      slow mail processing and delivery. If mail is not sorted by machines, it must be
6      sorted by hand. But USPS directives assertedly aimed at blocking overtime mean
7      that there is simply not time enough in the work day for mail clerks and letter
8      carriers to process, sort, and deliver the mail timely, especially given workforce
9      depletions owing to COVID-19 illness and staff members’ childcare needs
10     related to the closure of schools and summer camps across the state.
11           158. The result has been significant mail backlogs in towns and cities
12     across Connecticut. Just months ago, in-state First Class Mail could be expected
13     to be delivered within two days. Now, as unsorted mail accumulates in post
14     offices and processing facilities, delays of up to a week are routine, and even
15     longer delays are increasingly common.
16           159. On information or belief, USPS’ service changes have already
17     resulted in numerous mail delays that have deprived eligible Connecticut
18     residents of the right to vote in the August primary election or significantly
19     burdened that right, in some instances forcing voters to choose between
20     exercising their right to vote and avoiding exposure to the coronavirus.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   52                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.53 Page 53 of 120




1            160. Connecticut held its state and national primary election on
2      August 11, 2020. In the aftermath, numerous voters across the state reported
3      receiving their mail-in ballots after Election Day—even though the ballots had
4      been postmarked at least a week, and in some instances up to ten days, earlier.
5      Still more voters who requested mail-in ballots weeks in advance reported
6      receiving their ballots within days of the primary election, too late for mail-in
7      voting. Those voters were forced to risk coronavirus exposure in order to vote in
8      person or else to avail themselves of the state’s drop boxes—an option that can
9      be difficult for many people with disabilities and to some older people with
10     limited mobility.
11           161. In addition to compromising residents’ right to vote, the USPS
12     service changes are harming the health, wellbeing, and fiscal stability of
13     Connecticut residents. Across the state, residents have reported unprecedented
14     mail delays since the service changes were instituted. Those delays have kept
15     residents from timely receiving necessary medicine and equipment. They have
16     kept residents from timely receiving funds that they rely on for rent, food, and
17     child support. They have kept residents from timely receiving bills and filing
18     important court documents. In every instance, residents report that the delays
19     arose only in the past weeks: Service was regular, swift, and reliable until the
20     USPS’ recent recent “transformative” service changes.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   53                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.54 Page 54 of 120




1             4.     Illinois
2                   a.     Illinois’s history and procedures for mail-in ballots.
3            162. Illinois has successfully used vote by mail procedures for over a
4      decade. In addition to using vote by mail procedures to enable members of the
5      military and Illinois citizens temporarily residing outside the state to exercise
6      their right to vote, see 10 ILCS 5/20-1 et seq., Illinois has expanded the
7      availability of vote by mail more broadly in recent years. Since 2009, Illinois law
8      has provided that any qualified and registered voter in the state may choose to
9      vote by mail in accordance with deadlines and procedures established in the
10     Illinois Election Code. See Pub. Act 96-0553 (eff. Aug. 17, 2009) (amending 10
11     ILCS 5/19-1, et seq.).
12           163. This year, in response to the Covid-19 pandemic, Illinois enacted
13     new legislation to further enhance the availability of vote by mail for Illinois
14     voters participating in the 2020 general election. On June 16, 2020, Public Act
15     101-0642 became law in Illinois. See Pub. Act 101-0642 (eff. June 16, 2020)
16     (creating 10 ILCS 5/2B et seq.). Since Public Act 101-0642 took effect on
17     June 16, 2020, eligible voters in Illinois (referred to as “electors”) have been able
18     to request applications “for an official ballot for the 2020 general election to be
19     sent to the elector through mail.” 10 ILCS 5/2B-15(a). In addition, election
20     authorities have been required to send applications for “an official vote by mail
21     ballot for the 2020 general election” to any elector who voted, whether by mail
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    54                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20       PageID.55 Page 55 of 120




1      or in person, in any of the following: (i) the 2018 general election; (2) the 2019
2      consolidated election (in which various municipal elections occur in Illinois); or
3      (3) the 2020 general primary election. Id. § 5/2B-15(b). Vote by mail applications
4      must also be sent to voters who have registered to vote or changed their
5      registration address after March 17, 2020, the date of the general primary
6      election, and on or before July 31, 2020. Id.
7            164. The vote by mail applications sent to Illinois voters under Public Act
8      101-0642 must also include a notice stating that “upon completion of the
9      application, the elector will receive an official ballot no more than 40 days and
10     no less than 30 days before the election[.]” Id. § 5/2B-15(c) (emphasis added).
11     The notice also informs voters that they may return the application by mail to
12     their election authority. Id. Both the application and notice are to be sent by mail
13     “to the elector’s registered address and any other mailing address the election
14     authority may have on file, including a mailing address to which a prior vote by
15     mail ballot was mailed.” Id. § 5/2B-15(d).
16           165. Beginning September 24, 2020, election authorities in Illinois must
17     mail official ballots to voters in Illinois who have requested them. Id. § 5/2B-
18     20(a). Voters requesting a vote by mail ballot on or before October 1, 2020, must
19     receive one “no later than October 6, 2020.” Id. For requests received after
20     October 1, 2020, an election authority must mail an official ballot within two
21     business days after receiving the application. Id. Election authorities must
22

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                      55                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.56 Page 56 of 120




1      continue accepting vote by mail applications received by mail or electronically
2      through October 29, 2020—five days before Election Day, November 3, 2020.
3      See 10 ILCS 5/19-2. Voters may also submit a vote by mail application in person
4      as late as November 2, 2020, the day before Election Day. Id.
5            166. For Illinois voters returning their completed ballots by mail, their
6      ballots must be postmarked on or before Election Day and received within the
7      fourteen-day period following Election Day during which provisional ballots are
8      counted. See 10 ILCS 5/19-3, 19-8(c); 10 ILCS 5/20-2.3. Illinois law also permits
9      election authorities to create “secure collection sites for the postage-free return
10     of vote by mail ballots.” Voters who received vote by mail ballots have until the
11     close of the polls on Election Day to deliver them to collection sites for the issuing
12     election authority. 10 ILCS 5/2B-20(e). Illinois law specifically provides that
13     “[e]lection authorities shall accept any vote by mail ballot returned, including
14     ballots returned with insufficient or no postage[.]” Id.
15                  b.     Impacts of USPS’s recent changes in Illinois.
16           167. On July 30, 2020, USPS sent a letter to the Illinois State Board of
17     Elections warning that “under our reading of Illinois’ election laws, certain
18     deadlines for requesting and casting mail-in ballots are incongruous with the
19     Postal Service’s delivery standards. This mismatch creates a risk that ballots
20     requested near the deadline under state law will not be returned by mail in time
21     to be counted under your laws as we understand them.” The letter specifically
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     56                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.57 Page 57 of 120




1      flagged that Illinois permits voters intending to vote by mail to apply for a vote
2      by mail ballot “as late as 5 days before the November general election.” It also
3      asserted that “the Postal Service cannot adjust its delivery standards to
4      accommodate the requirements of state election law.” The July 30, 2020 letter
5      from USPS to the Illinois State Board of Elections did not disclose, however, that
6      USPS was simultaneously removing critical mail sorting equipment from Illinois,
7      thereby enhancing the risk of disenfranchisement to Illinois voters seeking to vote
8      by mail.
9            168. Upon information and belief, USPS has removed or plans to remove
10     critical mail sorting equipment from at least seven facilities in Illinois: the
11     Cardiss Collins processing and distribution center in Chicago; the Carol Stream
12     processing and distribution center; the Champaign processing and distribution
13     facility; the Springfield processing and distribution center; the Palatine
14     processing and distribution center; the Peoria processing and distribution facility;
15     and the South Suburban processing and distribution center in Bedford Park.
16           169. According to USPS documents, USPS has recently removed or
17     plans to remove twenty-one Delivery Bar Code Sorters from USPS facilities in
18     Illinois, including: two from Carol Stream; four from Chicago; one from
19     Champaign; six from Palatine; two from Peoria; one from Springfield; and five
20     from Bedford Park. The removal of these machines will represent a 15%
21     reduction in Delivery Bar Code Sorters at facilities in Illinois compared to
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   57                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.58 Page 58 of 120




1      February 2020, when there were a total of 141 such machines in Illinois facilities
2      according to USPS documents.
3            170. According to USPS documents, USPS has recently removed or
4      plans to remove Advanced Facer Canceler Systems (“AFCS”), Automated Flat
5      Sorting Machine 100s (“AFSM100”), and Flat Sequencing Systems (“FSS”)
6      from USPS facilities in Illinois, including: one AFCS each from facilities in
7      Carol Stream and Bedford Park; one AFSM100 from Bedford Park; and two FSS
8      from Bedford Park and one from Palatine.
9            171. The removal of critical mail sorting equipment from Illinois is
10     occurring at a time when prompt mail delivery has never been more essential for
11     protecting the right to vote for Illinois citizens. Maintaining and enhancing USPS
12     capacity is an urgent priority for Illinois in light of the expansion of vote by mail
13     options Illinois has adopted in response to the Covid-19 pandemic.
14            5.     Maryland
15                  a.     Maryland’s history and procedures for mail-in ballots.
16           172. In Maryland, every voter is eligible to vote by mail-in ballot. Md.
17     Code Ann., Elec. Law § 9-304. This year, due to the COVID-19 crisis, mail-in
18     ballot applications with paid return postage are being mailed to all registered
19     voters for the 2020 general election.
20           173. By order of Governor Lawrence J. Hogan, Maryland mailed ballots
21     to every voter for the two elections that have taken place thus far in 2020—an
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    58                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.59 Page 59 of 120




1      April 28, 2020 congressional special election triggered by the death of Rep. Elijah
2      E. Cummings, and the June 2, 2020 presidential primary election.
3            174. The April 28, 2020 special general election for Maryland’s 7th
4      Congressional District was the first vote-by-mail election for a congressional
5      election in Maryland history and spanned three jurisdictions: Baltimore City,
6      Baltimore County, and Howard County. Although there were three in-person
7      voting centers open on the day of the election, voters were strongly encouraged
8      to cast a ballot by mail. Of the approximately 157,000 votes cast in the election,
9      only 849 were cast in person, as opposed to over 156,000 votes by mail.
10           175. The June 2 primary election was the first statewide vote-by-mail
11     election in the history of Maryland and 97% of all ballots—representing
12     1,463,007 voters—were cast by mail or deposited in ballot drop-boxes.
13           176. It is expected that many more voters than in years past will vote by
14     mail-in ballot in the November general election. The current record high for the
15     number of mail-in ballots was set in 2008, with approximately 233,000 ballots
16     sent to voters and 210,000 completed ballots received. As of August 13,
17     Maryland had already received 210,634 requests for absentee ballots for the
18     November election.
19           177. Maryland pays the First Class rate for distributed ballots and
20     returned ballots.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   59                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.60 Page 60 of 120




1            178. After receiving a letter from USPS General Counsel Thomas
2      Marshall dated July 31, 2020, which warned that Maryland election deadlines
3      were “incompatible with the Postal Service’s delivery standards,” the Maryland
4      State Board of Elections moved up the deadline for submitting mail-in ballot
5      applications to October 20, 2020, from October 27 (for ballots sent by mail) and
6      October 30 (for ballots delivered over the internet). Moving the application
7      deadline will result in more voters missing the deadline and voting in person
8      rather than by mail, increasing the risk of COVID-19 transmission at crowded
9      voting centers.
10           179. Maryland accepts completed ballots that are postmarked on or
11     before Election Day and are received before 10:00 a.m. on the second Friday after
12     the election—November 13, 2020 for this year’s general election.
13                  b.    Impacts of USPS’s recent changes in Maryland.
14           180. Widespread delays and disruptions in USPS delivery service have
15     been reported across Maryland in recent weeks. Some residents have reported not
16     receiving any mail at all. Others have described extensive delays in receiving
17     critical mail such as prescription medication, paychecks, benefit payments, loans,
18     and legal documents. Local postal workers have ascribed the delays to the recent
19     changes to overtime policy, the deadline for end-of-day mail processing, and the
20     removal of mail processing machines.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   60                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1     filed 08/18/20     PageID.61 Page 61 of 120




1             181. Upon information or belief, USPS removed six mail processing
2      machines from Maryland facilities in early August—four from Baltimore City
3      and two from the USPS Linthicum facility. Those machines are typically used to
4      process letter mail, including election mail.
5             182. The recent problems with mail service have provoked anxiety about
6       vote-by-mail in Maryland, with voters expressing concern that their mail-in
7       ballots will not be delivered on time or at all. As a result of the uncertainty caused
8       by mail delays, more Marylanders will predictably choose to vote in-person,
9       increasing the risk of COVID-19 transmission at voting centers.
10            6.     Michigan
11                   a.    Michigan history and procedures for mail-in ballots.
12            183. Michigan has had absentee voting for more than 60 years. Prior to
13     the passage of Proposal 3 in 2018, a voter could vote absentee when one of the
14     following statutory grounds existed: the voter expected to be absent from the
15     community in which he or she was registered for the entire time the polls were
16     open on Election Day; the voter was physically unable to attend the polls without
17     the assistance of another; the voter could not attend the polls because of the tenets
18     of his or her religion; the person had been appointed an election precinct inspector
19     in a precinct other than the one where they resided; the voter was 60 years of age
20     or older; or the voter could not attend the polls because he or she was confined in
21

22

                                                                     ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                     61                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20     PageID.62 Page 62 of 120




1      jail awaiting arraignment or trial. MCL 168.759(5) (amended by 2018 PA No
2      603).
3              184. In November 2018, though, Michigan voters overwhelmingly
4      approved Proposal 3, which amended Michigan’s Constitution and gave all
5      Michigan voters the constitutional right to vote by absentee ballot without
6      providing a reason.
7              185. Under Michigan’s Constitution, “every citizen of the United States
8      who is an elector qualified to vote in Michigan shall have . . . the right, once
9      registered, to vote an absent voter ballot without giving a reason, during the forty
10     (40) days before an election, and the right to choose whether the absent voter
11     ballot is applied for, received and submitted in person or by mail.” Const. 1963,
12     art 2, §4(1)(g).
13             186. An application for an absent voter ballot may be made by a written
14     request signed by the voter, on an absent voter ballot application form provided
15     by the clerk, or on a federal postcard application. MCL 168.759. The application
16     may be returned by mail or by delivering it in-person. Id.
17             187. Requests to have an absent voter ballot mailed must be received by
18     the local clerk no later than 5:00 p.m. the Friday before the election. MCL
19     168.759.
20             188. Mailed ballots must reach the clerk before the close of the polls at
21     8:00 p.m. on Election Day to be counted. MCL 168.764a; MCL 168.720.
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    62                  Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.63 Page 63 of 120




1            189. Mailed ballots that reach the clerk after the polls close on Election
2      Day are spoiled and may not be counted, even if they were postmarked before
3      Election Day.
4                   b.     Impacts of USPS’s recent changes in Michigan.
5            190. Local clerks in Michigan use both First Class and marketing mail to
6      mail ballots. Historically, the USPS has worked with the state and clerks to ensure
7      that election mail is marked and receives expedited service regardless of the class
8      of mail.
9            191. In 2019 and 2020, the state, clerks, and print vendors have expended
10     significant time and money on ensuring absent voter ballot envelopes meet USPS
11     standards for election mail. Since a statewide election in March 2020, the state
12     has allocated more than $2 million for the purchase of absent voter ballot
13     envelopes that meet these standards. The state led this effort largely at the urging
14     of the USPS. The USPS did not request that absent voter ballot envelopes be sent
15     only by First Class mail as part of this process. Rather, the state’s expectation
16     was that USPS would continue to provide expedited service for election mail
17     regardless of class, and that increased statewide compliance with USPS design
18     standards for election mail would facilitate this service.
19           192. Voters pay First Class to have ballots returned, though some local
20     jurisdictions prepay for postage.
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    63                  Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.64 Page 64 of 120




1            193. On July 29, 2020, Mr. Thomas Marshall, General Counsel for the
2      USPS, sent a letter to Michigan Secretary of State Jocelyn Benson to notify her
3      that “certain deadlines for requesting and casting mail-in ballots [in Michigan]
4      are incongruous with the Postal Service’s delivery standards.” Accordingly,
5      Mr. Marshall notified Secretary Benson that “this mismatch creates a risk that
6      ballots requested near the deadline under state law will not be returned by mail
7      in time to be counted under your laws as we understand them.”
8            194. Mr. Marshall also advised Secretary Benson that, as a result of the
9      Postal Service’s delivery standards, to the extent the mail is used to transmit
10     ballots to and from voters, “there is significant risk that, at least in certain
11     circumstances, ballots may be requested in a manner that is consistent with your
12     election rules and returned promptly, and yet not be returned in time to be
13     counted.”
14           195. As of August 14, 2020, Michigan has had more than 90,000
15     confirmed cases of COVID-19. The scourge of COVID-19 in Michigan has
16     increased reliance on voting by mail by more than 50 percent. In Michigan’s
17     previous statewide election in March, under 40 percent of voters cast ballots by
18     mail. In the August election, 65 percent of votes were cast by mail (a record for
19     a statewide election).
20           196. The August election set a state record for number of votes by mail
21     (1.6 million) despite having much lower turnout than November elections.
22

                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                  64                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.65 Page 65 of 120




1      Although the Secretary of State does not yet have statewide empirical data, she
2      has received reports from several clerks that ballots they put in the mail took
3      several weeks to reach voters.
4            197. Moreover, there are anecdotal reports that mail is building up at
5      processing facilities, especially the Pontiac, Michigan processing center, and
6      most jurisdictions that have reported mail delays have their mail routed through
7      Pontiac. The Washington Post recently reported that cutbacks at the USPS,
8      including the loss of sorting and processing machinery, has resulted in a reduction
9      in the amount of mail that can be processed at the Pontiac facility by
10     approximately 394,000 pieces of mail per hour.
11           198. The State of Michigan tracks the demographics of its residents that
12     have tested positive, or died, from COVID-19. When measured in cases per
13     million by race, as of August 14, 2020, COVID-19 has disproportionately
14     impacted African Americans who have accounted for 15,487 cases per million,
15     compared to 4,250 American Indian/Alaska Native; 4,790 Asian/Pacific Islander;
16     and 4,984 White.46
17           199. Because of the disproportionate impact that COVID-19 has had on
18     communities of color in Michigan, and because COVID-19 has increased
19     reliance on voting by mail by more than 50% in Michigan, delays in postal
20
             46
21                 State     of   Michigan,      Coronavirus      –     Michigan         Data,

22     https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html.

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    65                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1   filed 08/18/20    PageID.66 Page 66 of 120




1      delivery could disproportionality impact the voting rights of minorities in
2      Michigan.
3              7.     Minnesota
4                    a.      Minnesota’s history and procedures for mail-in ballots.
5             200. The Minnesota Constitution provides that “[n]o member of this state
6      shall be disfranchised or deprived of any of the rights or privileges secured to any
7      citizen thereof, unless by the law of the land or the judgment of his peers,” and
8      that “[e]very person 18 years of age or more who has been a citizen of the United
9      States for three months and who has resided in the precinct for 30 days next
10     preceding an election shall be entitled to vote in that precinct.” Minn. Const.
11     arts. I, § 2, VII, § 1.
12            201. Together, these provisions guarantee the right to vote to eligible
13     Minnesota residents. Minnesota courts have long held that the right to vote and
14     the right to participate in the political franchise is a fundamental right. See, e.g.,
15     Kahn v. Griffin, 701 N.W.2d 815, 831 (Minn. 2005).
16            202. Moreover, the Minnesota Supreme Court has recognized that
17     absentee voting is crucial to participation in the franchise: “The purpose of the
18     absentee ballot is to enfranchise those voters who cannot vote in person.”
19     Erlandson v. Kiffmeyer, 659 N.W.2d 724, 734 (Minn. 2003).
20            203. Minnesota law has permitted absentee balloting since 1862, when
21     the state legislature permitted state residents serving in the Union military to
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                    66                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1     filed 08/18/20    PageID.67 Page 67 of 120




1      complete and mail their ballots to local election officials. 1862 Minn. Laws, 1st
2      Spec. Sess. ch. 1, at 1-13. Under current Minnesota law, any eligible voter may
3      vote by absentee ballot. Minn. Stat. § 203B.02, subd. 1 (2018). A voter may apply
4      for an absentee ballot at any time at least one day before the election. Id. §
5      203B.04. When a local election official receives an absentee ballot application,
6      the registrar mails the applicant a sealed envelope containing the unmarked
7      ballot, instructions for completing the ballot, and an envelope for resealing the
8      marked ballot. Id. § 203B.07, subds. 1–3.
9            204. The resealing envelope has “[a] certificate of eligibility to vote by
10     absentee ballot printed on the back” on which the voter must provide personal
11     identification information, such as the last four digits of their Social Security
12     number, their driver’s license number, or their state identification number. Id.,
13     subd 3. After a voter marks the ballot, they must seal the ballot in its envelope
14     and sign the eligibility certificate on the back. Id.
15           205. Once a completed absentee ballot is received, it is reviewed by a
16     “ballot board” appointed by the local county or municipal election office.
17     Id. § 203B.121. The ballot board accepts the ballot if a majority of the board is
18     satisfied that the voter’s name and address match the voter’s application, the
19     signed envelope matches the identification number on the application, the voter
20     is eligible and registered to vote, the envelope includes a “certificate [that] has
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     67                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.68 Page 68 of 120




1      been completed,” and the voter has not voted twice in that election. Id., subd.
2      2(b).
3              206. Minnesota law contains a separate procedure for eligible voters who
4      serve in the military or are temporarily outside of the United States and wish to
5      cast an absentee ballot from overseas. See id. §§ 203B.16–.28. The election
6      procedure for military and overseas absentee balloting is substantially identical
7      to the standard absentee procedure detailed above. See id. §§ 203B.17, subd. 2
8      (governing applications for absentee ballots), .22(a) (governing transmission of
9      ballots), .23, subd. 2 (requiring ballot board to accept ballot if it meets statutory
10     criteria). Notably, the military and overseas absentee balloting process relies
11     heavily on the U.S. Mail.
12             207. Minnesota law provides for an additional procedure, separate from
13     absentee balloting, under which all voting in certain rural precincts is conducted
14     by mail. Id. § 204B.45. In precincts using mail balloting, county election officials
15     send ballots to all registered voters between 14 and 46 days before each regularly
16     scheduled election. Id. subd. 2. A ballot board reviews completed mail ballots
17     and accepts or rejects them based on statutory criteria. Id.
18             208. Under Minnesota law, an absentee or mail ballot must be received
19     no later than 8:00 p.m. on Election Day in order to be counted. Id. §§ 203B.08,
20     subd. 3, 204B.45-.46, Minn. R. 8210.2200, subp. 1, .3000. In light of the global
21     health pandemic caused by COVID-19, for the purposes of the 2020 general
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    68                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.69 Page 69 of 120




1      election, this deadline has been postponed by one week, pursuant to a consent
2      decree entered by a state district court. LaRose v. Simon, No. 62-CV-20-3149,
3      Order and Mem. at 1, 7 (Minn. Dist. Ct. Aug. 3, 2020), Stipulation and Partial
4      Consent Decree § VI.D, appeal filed and accelerated review granted Nos. A20-
5      1040, A20-1041 (Minn. Aug. 12, 2020). Under the consent decree, absentee and
6      mail ballots postmarked on or before Election Day will be accepted if election
7      officials receive them no later than 8:00 p.m. on November 10. Id.
8
                    b.    Impacts of USPS’s recent changes in Minnesota.
9            209. Minnesotans rely on the U.S. Mail system for a wide range of
10     services, including exercising their fundamental right to vote, receiving
11     medications, conducting business, and maintaining connections with loved ones.
12           210. Absentee voters in Minnesota rely on the USPS more so than voters
13     in many states because Minnesota has no statutory infrastructure regarding ballot
14     drop boxes. Postal delays risk imposing particularly serious harms on Minnesota
15     voters because a lack of drop boxes means voters have fewer alternatives for
16     transmitting absentee or mail ballots to election officials. The rights of
17     Minnesotans who rely on absentee balloting on grounds such as these are at
18     particular risk as the result of USPS’s recent changes.
19           211. If the ballots of Minnesotans who vote absentee are not received by
20     election officials in time for the ballots to be counted in the 2020 November
21     general election, these voters will be disenfranchised.
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   69                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.70 Page 70 of 120




1            212. The stakes are particularly high in this election cycle: Minnesota
2      election officials expect there will be at least 1.2 million state residents voting
3      from home, which represents an extraordinary increase over previous elections
4      in terms of both raw numbers and percentage of the electorate.
5            213. Minnesota is home to eleven federally recognized Native American
6      tribal communities, many of whose members reside on reservations where mail
7      service is often unreliable. Further degradation of USPS’s ability to efficiently
8      deliver absentee and mail ballots risks imposing especially severe harms on
9      Native American voters.
10           214. Recent changes to USPS facilities and procedures inside or outside
11     of Minnesota have resulted in substantial changes to the time needed to deliver
12     U.S. Mail sent to or from Minnesota addresses. Minnesotans have reported
13     experiencing delays in their mail service. For example, Minnesota residents have
14     faced delays in receiving medications and in having face masks delivered to
15     combat the COVID-19 pandemic. Just days ahead of Minnesota’s August 11,
16     2020 primary election, some Minneapolis residents had not yet received their
17     requested absentee ballots. Many of these residents’ personal circumstances
18     made voting in person more difficult, particularly for those at a higher risk of
19     viral infection. Postal workers have attributed these types of delays to changes
20     made by the Postmaster General.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   70                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.71 Page 71 of 120




1            215. The USPS’s sorting capacity in the Twin Cities area has reportedly
2      been reduced by approximately 100,000 to 200,000 pieces of mail per hour.
3      Minneapolis and St. Paul have the two largest mail-processing facilities in the
4      state. Upon information and belief, at least three mail sorting machines have been
5      decommissioned in Minneapolis in the past few months and six more are
6      scheduled for decommission. Upon information and belief, St. Paul’s facility has
7      recently lost the use of six letter-sorting machines and one flat-sorting machine.
8      The facility is scheduled to lose another four letter-sorting machines by the end
9      of the month, resulting in a total of a ten-machine reduction for letter sorting. Ten
10     letter-sorting machines can process five million pieces of mail a day.
11           216. This reduction in speed to process mail is particularly likely to have
12     a disparate impact on persons of color who use the U.S. Mail system to vote or
13     for other reasons. Whereas about 20% of Minnesota’s population is composed of
14     persons of color, about 40% of Minneapolis residents are persons of color and
15     49% of St. Paul’s population are persons of color.
16            8.     Nevada
17                  a.     Nevada’s History and Procedures for Mail Voting
18           217. Nevada has a decades-long history of safely and securely
19     administering mail-in elections. In 1991, Nevada adopted a no-excuse absentee
20     system whereby any voter may request a paper ballot and cast it by mail. Since
21     as early as 1960, Nevada has also mailed ballots to the residents of designated
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    71                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.72 Page 72 of 120




1      mailing precincts. Until 2020, mailing precincts were typically established in
2      remote rural areas where it is difficult or impractical to staff physical polling
3      locations.
4            218. In 2020, due to the COVID-19 pandemic, Nevada’s state and local
5      election officials worked in partnership to expand mailing precincts to cover the
6      entire geographic area of the state. This was accomplished through administrative
7      action, as opposed to legislation. The Nevada Secretary of State emphasized that
8      the expansion of mailing precincts was only to be effective for the June 9, 2020
9      primary election.
10           219. With the expansion of mailing precincts for the June 9, 2020 primary
11     elections, local election officials mailed ballots to all active registered voters in
12     Washoe County, in Carson City, and in each of Nevada’s fourteen rural counties.
13     Additionally, in Clark County, local election officials mailed ballots to all active
14     and inactive registered voters, most of whom reside within the Las Vegas Valley
15     metropolitan area. Although local election officials established at least one
16     physical polling location in each of their respective jurisdictions, more than
17     ninety-eight percent of voters opted to vote by mail in the 2020 primary election.
18     The statewide voter turnout for the 2020 primary election was thirty percent,
19     which is relatively high compared to turnout for the 2018 primary election (23%)
20     and the 2016 primary election (19%).
21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    72                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.73 Page 73 of 120




1            220. On July 31, 2020, recognizing the importance of voting by mail as
2      a means to enfranchise voters who might otherwise be unable to vote due to
3      circumstances beyond their control, Nevada legislators introduced Assembly Bill
4      (AB 4) of the 32nd (2020) Special Session of the Nevada Legislature. Signed by
5      Governor Sisolak on August 3, 2020, AB 4 directs state and local election
6      officials to mail ballots to all active registered voters in Nevada during certain
7      declared emergencies such as the COVID-19 pandemic. As a practical matter,
8      AB 4 directs state and local election officials to repeat, in the 2020 general
9      election, the vote-by-mail processes that they developed for the 2020 primary
10     election.
11           221. Applicable to elections occurring during declared emergencies, AB
12     4 establishes a hybrid vote-by-mail system in which voters have the option to
13     vote by mail or by personal appearance. Those who choose to vote in person may
14     do so at designated vote centers during Nevada’s two-week early voting period
15     or on Election Day. Those who vote by mail must submit ballots in postage
16     prepaid return envelopes that are postmarked on or before Election Day. If a
17     ballot return envelope does not bear a legible postmark, it is presumed to have
18     been deposited in the mail on or before Election Day if received by election
19     officials within 3 days after Election Day. In light of these provisions of AB 4,
20     slow mail service could easily disenfranchise voters who timely deposit their
21     ballots in the mail on or before Election Day.
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   73                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1   filed 08/18/20    PageID.74 Page 74 of 120




1             222. Voting by mail will be especially important in Nevada’s remote
2      rural communities. In recent years, for example, Native Americans have been
3      involved in litigation over voting access on the Pyramid Lake, Walker River, and
4      Duck Valley reservations. Because polling locations had often been inaccessible
5      due to long travel distances, the residents of these communities requested that
6      physical polling be placed on or near the reservations in question. The issue of
7      polling places was partially addressed by legislation in 2017, but the onset of the
8      pandemic has now made physical polling locations problematic in these outlying
9      communities. Consequently, reliable, speedy mail service is crucially important
10     to enfranchise the many Native Americans, among others, who reside in remote
11     parts of the state.
12            223. For prior elections, Washington and Nevada have paid the USPS
13     marketing mail rate for distributed ballots. Regardless of the rate paid, USPS has
14     processed ballots as First-Class Mail. According to the USPS Office of the
15     Inspector General’s 2018 Audit Report, ballots are “Election Mail,” which is
16     “generally First-Class Mail and its service standard ranges from 1-3 days.”47
17            224. Nevada’s vote-by-mail system was effectively tested during the
18     2020 primary election and proved to be secure. No instances of voter fraud were
19
              47
20                 Service Performance of Election and Political Mail During the 2018

21     Midterm and Special Elections, USPS Office of the Inspector General, Audit

22     Report No. 19XG010NO000-R20 (Nov. 4, 2019).

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     74                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.75 Page 75 of 120




1      reported during the 2020 primary election. Moreover, as noted above, Nevada
2      has offered its voters no-excuse absentee voting since 1991. Reports of voter
3      fraud related to absentee voting are exceedingly rare, and no instances of such
4      fraud were confirmed during the 2016 and 2018 election cycles.
5                  b.     Impacts of USPS’s Recent Changes in Nevada.
6            225. Upon information or belief, USPS has removed three Delivery Bar
7      Code Sorters from Las Vegas and Reno, Nevada’s two major distribution centers.
8      Upon information or belief, USPS has removed at least one Automated Flat
9      Sorting Machine from Las Vegas.
10           226. Processing and sorting-machine closures are expected to lead to
11     delays in postmarking and delivery for ballots and other mail due to increased
12     transportation time and increased load on the remaining sorting machines,
13     leading to longer sorting time. Factors leading to delay include not only the
14     increased distance mail must travel for processing and delivery, but also winter
15     weather, travel on high-traffic corridors, and new USPS policies like reduced
16     staff overtime and an earlier deadline for end-of-day mail processing.
17           227. The USPS service changes are harming the health, wellbeing, and
18     fiscal stability of Nevada residents. Across the state, residents have reported
19     unprecedented mail delays since the service changes were instituted.
20           228. The “transformation initiative” has delayed seniors receiving Social
21     Security checks and Americans from getting utility bills.
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                  75                   Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1     filed 08/18/20    PageID.76 Page 76 of 120




1            229. More importantly during these stark economic times, the USPS
2      service delays have kept residents from timely receiving funds that they rely on
3      for rent, food, and child support. Specifically, Nevada, as a benefits provider,
4      relies on the USPS to deliver benefit payments as an electronic debit card. Delays
5      are particularly harmful for Nevada, which has experienced unprecedented
6      unemployment levels and delays associated with processing unprecedented
7      numbers of new benefit claims.
8            230. The USPS delays have kept Nevada residents from timely receiving
9      necessary medicine and equipment. They have kept residents from timely
10     receiving bills and filing important court documents. In every instance, residents
11     report that the delays arose only in the past weeks: Service was regular, swift,
12     and reliable until the USPS’ recent service changes.
13           231. The USPS delays also threaten Nevada’s administration of its mail
14     voting election during this declared public health emergency.
15            9.    New Mexico
16                  a.    New Mexico’s history and procedures for mail-in ballots.
17           232. New Mexico permits all voters to request a mailed ballot. No excuse
18     or reason is needed to vote by mail. N.M. Stat. Ann. § 1-6-4. A person may submit
19     an application for a mailed ballot either by mail or electronic application on a
20     website authorized by the Secretary of State. N.M. Stat. Ann. § 1-6-4(B), (C).
21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    76                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.77 Page 77 of 120




1            233. To be counted, ballots must be received by the county clerk by
2      7:00 p.m. on Election Day. N.M. Stat. Ann. § 1-6-10(C). Ballots received after
3      that time shall not be counted. N.M. Stat. Ann. § 1-6-10(D).
4            234. During the COVID-19 public health crisis, New Mexico has seen
5      increased demand for voting by mail. In the June 2020 primary election, more
6      than 247,000 absentee ballots were cast, over 23,000 more than in 2016.48
7            235. New Mexico anticipates this demand for voting by mail to continue
8      with the 2020 general election. In anticipation of this demand and to
9      accommodate the public health precautions needed with COVID-19, the
10     New Mexico Legislature passed legislation to adapt the election procedures for
11     the 2020 general election. N.M. Senate Bill 4 (2020 1st Special Sess.).49
12                   a.    The legislation permits county clerks to mail applications for
13           mailed, absentee ballots to all registered voters with active addresses and
14           who do not already receive mailed ballots pursuant to other laws. N.M.
15           Senate Bill 4, §2(D) (2020 1st Special Sess.). Ten county clerks, including
16

17

18
             48
19                Morgan Lee, New Mexico Voting Surges, Shifts to Absentee Balloting,

20     Associated Press (June 3, 2020), https://bit.ly/323dr8v.
             49
21                  The   final   version   of   the     legislation   is    available       at:

22     https://www.nmlegis.gov/Sessions/20%20Special/final/SB0004.pdf

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   77                  Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.78 Page 78 of 120




1            the clerks of New Mexico’s four largest counties, have elected this option
2            to mail absentee ballot applications to all voters.50
3                    b.    The by-mail, absentee balloting process designed by the
4            New Mexico Legislature in anticipation of the 2020 general election, to be
5            conducted in the midst of a pandemic, assumes a functioning Postal
6            Service with usual delivery times for election mail. Except for military and
7            overseas voters, applications for absentee ballots must be received by
8            October 20, 2020. N.M. Senate Bill 4, §2(F) (2020 1st Special Sess.).
9            Ballots are then mailed to voters, which by law must contain the notice that
10           “[i]f this ballot is returned by mail, to ensure timely postal delivery to the
11           county clerk, the ballot should be mailed no later than Tuesday,
12           October 27, 2020.” Id., § 2(E). If mail is delayed, there may be insufficient
13           time for absentee ballots to be sent to voters and returned to county clerks
14           during the two-week window between October 20 and Election Day. The
15           notice provided to voters to mail their ballots one week before Election
16           Day also may provide inaccurate advice about when voters need to mail
17           ballots to ensure they are counted.
18
19

20
             50
21                Dan Boyd, With Election Day in Sight, NM Absentee Ballot Planning

22     Underway, Albuquerque J. (Aug. 11, 2020), https://bit.ly/2PXieCR.

                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   78                    Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.79 Page 79 of 120




1                     b.    Impacts of USPS’s recent changes in New Mexico.
2            236. It recently came to light that one mail sorting machine, a Delivery
3      Bar Code Sorter, has been removed from its facility in Albuquerque, and two
4      more are in the process of being removed. An Automated Facer Canceller Sorter
5      is also being removed. New Mexico is concerned that these removals will impact
6      USPS’s operations in Albuquerque and cause delays in processing and delivery
7            237. Delays in postal service are likely to disproportionately affect
8      Native American voters in New Mexico. Although the State has taken a number
9      of measures to ensure that Native Americans can cast ballots in the general
10     election, including measures in the special legislation for the 2020 election,51 the
11     rural, remote nature of many Native American communities make disruptions to
12     postal service particularly harmful.52 Because many homes in Native American
13     communities do not have traditional addresses, voters often use post-office
14

15
             51
16                See, e.g., N.M. Senate Bill 4, §2(C) (2020 1st Special Sess.) (ensuring

17     polling places in each Indian nation, tribe, or pueblo even where there are

18     closures due to COVID-19).
             52
19                See generally Native Am. Rights Fund, Obstacles at Every Turn:

20     Barriers to Political Participation Faced by Native Am. Voters at 93–102,

21     June 2020, https://bit.ly/2DZ6r4k (discussing challenges of vote-by-mail for

22     Native communities).

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    79                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.80 Page 80 of 120




1      boxes. Additionally, mail routes are circuitous, with ballots often taking a long
2      time to be delivered even under normal operations.53
3            238. These obstacles have grown larger during the COVID-19 public
4      health crisis. Closures of pueblos due to COVID-19 have caused voters to travel
5      longer distances to pick up their absentee ballots and disrupted Postal Service
6      deliveries.54 During New Mexico’s primary election, despite overall voter turnout
7      increasing, turnout among Native American voters declined, as mail delays “were
8      compounded by lockdowns, nontraditional addresses, a historic lack of
9      infrastructure and the pandemic.”55 Additional delays and disruption to postal
10
             53
11                 See National Journal, COVID-Era Changes Could Hurt Native

12     American Voter Access (June 1, 2020), https://bit.ly/2Ed3VXW (discussing

13     challenges to by-mail voting in New Mexico and efforts by New Mexico

14     Secretary of State, Representatives, and Senators to ensure Native American

15     voting rights).
             54
16                UCLA Voting Rights Project, UNM Center for Social Policy, N.M. Vote-

17     by-Mail: Matters of the Primary & State Election Laws, at 7, June 17, 2020,

18     https://bit.ly/345HP4I (describing closure of Zia Pueblo and need for voters to

19     drive 20 miles to drop off and pick up mail ballots when Postal Service could not

20     access pueblo).
             55
21                Michael Gerstein, “Native Americans Faced Difficulties Voting in

22     Primary,” Santa Fe N. Mexican, July 11, 2020, https://bit.ly/2Yb5WLq; see also

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    80                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1   filed 08/18/20    PageID.81 Page 81 of 120




1      service during the 2020 general election are likely to compound these problems
2      and cause many Native American voters in New Mexico to be unable to vote by
3      mail.
4              239. The recent USPS changes are also likely to have a disproportionate
5      impact on Hispanic voters. Upon information and belief, USPS is implementing
6      a new pilot program at the Five Points Post Office in Albuquerque, New Mexico,
7      which is in a part of the city that has the highest percentage of Hispanic
8      population. The pilot program will entail mail carriers making deliveries earlier
9      in the day, while leaving behind first and second class mail—which includes
10     checks, newspapers, and in the near future, political mailings, absentee ballots,
11     and absentee ballot applications.
12             10.         Oregon
13                   a.    Oregon’s history and procedures for mail-in ballots
14             240. Oregon became the first state to conduct all primary and general
15      elections entirely by mail on November 7, 2000. Vote by mail was legislatively
16      adopted for local elections in 1981. In 1998 Oregon voters overwhelmingly
17      passed a measure adopting vote by mail for primary and general elections. In
18      2007 the Oregon legislature required all elections to be conducted by mail.
19

20     Stanford-MIT Healthy Elections Project, “The 2020 N.M. Primary,” at 10–11,

21     July 17, 2020, https://bit.ly/31YSGuF (describing challenges to voting by mail

22     among Native Americans in 2020 New Mexico primary).

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   81                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.82 Page 82 of 120




1             241. Eligible voters who are registered to vote 21 days before an election
2      are mailed a ballot by county election officials. The ballot, along with a return
3      envelope and an optional security insert, are mailed to those voters no later than
4      the fourteenth day prior to the election and typically no sooner than the twentieth
5      day prior (with an exception for ballots being mailed out of state).
6             242. Prior to mailing ballots, election officials must determine what is to
7      appear on those ballots, design the ballots, and perform myriad other steps in
8      preparation for the election. These steps are laid out in significant detail in an 88-
9      page             procedural              manual,              available                 at
10     https://secure.sos.state.or.us/oard/viewAttachment.action.
11            243. A voter must return the ballot using an envelope provided for that
12     purpose. That outside of the envelope must be signed by the voter. The envelope
13     may be returned through the mail or to a designated ballot drop box. It must be
14     received by 8:00 PM on the day of the election. By law, the postage of the
15     envelope provided for returning a ballot is a “business reply” envelope, with First
16     Class USPS postage paid for by the State of Oregon.
17            244. Consistent with the Postal Service’s website explanation that First
18     Class mail is delivered in 1-3 business days, Oregon voters in prior elections have
19     been told they must mail their ballots not later than the Wednesday prior to the
20     election to ensure that it will be timely received.
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     82                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1      filed 08/18/20    PageID.83 Page 83 of 120




1            245. Vote by mail in Oregon, following the procedures just described,
2      has generated high levels of voter turnout. The percentage of eligible voters who
3      have voted in Oregon general elections since the first all-mail election, rounded
4      to the nearest percentage, are:
5             November 6, 2018: 68%
6             November 8, 2016: 79%
7             November 4, 2014: 70%
8             November 6, 2012: 82%
9             November 2, 2010: 72%
10            November 4, 2008: 86%
11            November 7, 2006: 70%
12            November 2, 2004: 86%
13            November 5, 2002: 69%
14            November 7, 2000: 80%
15     https://sos.oregon.gov/elections/Documents/Historic_Cost_Participation.pdf.
16                  b.     Impacts of USPS’s recent changes in Oregon
17           246. On July 31, 2020 USPS General Counsel and Executive Vice
18     President Thomas J. Marshall sent a letter to Oregon election officials regarding
19     USPS handling of ballots. In that letter Mr. Marshall states that Oregon voters
20     “should” have sufficient time to complete and return their ballots. The letter goes
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     83                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.84 Page 84 of 120




1      on to state that votes should be mailed “at least one week before the state’s due
2      date . . . no later than October 27.”
3            247. The letter from Mr. Marshall to Oregon further states that voting
4      officials should use First Class mail to send ballots and allow one week for
5      delivery.
6            248. Mr. Marshall’s directions, combined with the previously-described
7      timeframes for mailing ballots to Oregon voters, mean that Oregon voters may
8      have to return their ballots by mail on the same day the ballots arrive, if elections
9      officials require the full time allotted to them to complete production of the
10     ballots and prepare to mail them. If elections officials can send the ballot at the
11     earliest day generally allowed by state law, voters may still have only six days.
12     Even these timeframes depend on the ability of elections officials to pay for First
13     Class postage.
14           249. Under the delivery timeframes stated on the USPS website, by
15     contrast, Oregon voters could safely expect to have at least one week and possibly
16     two to three weeks to complete and mail their ballots.
17           250. The shorter timeframe suggested by Mr. Marshall’s letter – and
18      indeed the discrepancies between the general delivery timeframes provided in
19      that letter and the delivery times claimed by USPS on its website – appear to be
20      the result of the improper policy changes that are subject of this litigation.
21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                   84                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20     PageID.85 Page 85 of 120




1             251. The shorter timeframes outlined in Mr. Marshall’s letter are likely
2       to result in materially lower voter turnout in Oregon’s election, and a materially
3       higher number of ballots that must be disregarded because they are returned too
4       late. Oregon has an important sovereign interest in reasonably ensuring that the
5       outcomes of its elections in fact represent the will of Oregon voters. The
6       unlawfully-adopted policies complained of in this action are likely to irreparably
7       harm that sovereign interest.
8             11.    Rhode Island
9                   a.     Rhode Island’s history and procedures for mail-in ballots
10            252. Rhode Island voters can vote by mail for any of the reasons
11      enumerated in R.I. Gen. Laws § 17-20-2, including when any voter “may not be
12      able to vote at his or her polling place in his or her city or town on the day of the
13      election.” Thus, after completing a mail ballot application, any registered Rhode
14      Island voter may vote by mail during the COVID-19 pandemic.
15            253. Due to the impact of the COVID-19 pandemic on voting in Rhode
16      Island, the Rhode Island Secretary of State and the Rhode Island Board of
17      Elections anticipate that the majority of ballots cast in the 2020 September
18      primary and November general election will be mail-in ballots.
19            254. Due to the impact of the COVID-19 pandemic on voting in Rhode
20      Island, the majority of ballots cast in the June 2020 Presidential Preference
21      Primary were mail-in ballots.
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                    85                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.86 Page 86 of 120




1            255. An analysis by Rhode Island’s Secretary of State of voters who
2       submitted mail ballots in Rhode Island’s June 2020 Presidential Preference
3       Primary, conducted in the midst of the COVID-19 pandemic, concluded that
4       many Rhode Islanders who voted by mail were senior citizens.
5            256. In order to receive a mail ballot, a Rhode Island voter must fill out a
6       mail ballot application and send or deliver it to the appropriate state official;
7       depending on the election, Boards of Canvassers of Rhode Island’s thirty-nine
8       cities and towns, or the state Board of Elections, will receive mail ballot
9       applications.
10           257. Beginning the week of September 7, 2020, the Rhode Island
11      Secretary of State intends to send each active, eligible voter in Rhode Island a
12      mail ballot application for the November 2020 general election.
13           258. For the September 2020 primary election, mail ballot applications
14      must be received by the Boards of Canvassers by Tuesday, August 18, 2020, at
15      4:00 PM EST in order for the voter to be eligible to receive a mail ballot. See
16      R.I. Gen. Laws § 17-20-2.1.
17           259. For the November 2020 general election, mail ballot applications
18      must be received by the Board of Elections no later than Tuesday, October 13,
19      2020, at 4:00 PM EST in order for the voter to be eligible to receive a mail ballot.
20      See id.
21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                   86                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.87 Page 87 of 120




1            260. Upon receipt by a Board of Canvassers or Board of Elections, mail
2       ballot application authentication is undertaken by the Board of Canvassers. (The
3       Board of Elections does not authenticate mail ballot applications). Not later than
4       4:00 p.m. EST on the eighteenth (18th) day before the date of any election, or
5       within seven (7) days of receipt by the local board, whichever occurs first, the
6       Board of Canvassers must either certify or reject a mail ballot application. See
7       R.I. Gen. Laws § 17-20-10(c). At the culmination of the authentication process,
8       which includes an analysis to verify the authenticity of the voter’s signature on
9       the mail ballot application, the mail ballot may be rejected or approved. If there
10      is a ballot application deficiency, the Board of Canvassers will mail a notice of
11      deficiency to the applicant (or otherwise contact the applicant) and provide the
12      applicant an opportunity to cure the deficiency. If the mail ballot application is
13      approved, a Board of Canvassers will certify the mail ballot application and
14      input the voter’s information into Rhode Island’s Central Voter Registration
15      System. Inputting the voter’s mail ballot information into the Central Voter
16      Registration System triggers the Rhode Island Secretary of State’s mail ballot
17      vendor (“the vendor”) to send a mail ballot to the voter.
18           261. The Secretary of State’s mail ballot vendor is located in Everett,
19      Washington.
20           262. Each day that the Boards of Canvassers certify mail ballot
21      applications, the vendor receives a list of all voters whose mail ballot
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   87                   Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1     filed 08/18/20    PageID.88 Page 88 of 120




1       applications have been approved that day. The vendor mails via first class mail,
2       mail-in ballots to these voters on a rolling basis no later than one day after receipt
3       of the list of approved mail ballot applications.
4             263. The vendor prints all mail ballots for Rhode Island voters at its
5       headquarters in Everett, Washington. The vendor then sends the mail ballots to
6       all Rhode Island voters using the Seattle, Washington mail processing facility.
7       The mail ballots are then typically delivered to Boston, Massachusetts and then
8       trucked to a Rhode Island mail processing facility.
9             264. The mail ballots are sent by the vendor to Rhode Island voters via
10      United States Postal Service First-Class Mail.
11            265. While a large majority of Rhode Island mail ballots will be sent by
12      the vendor to Rhode Islanders at their homes in Rhode Island, upon information
13      and belief some Rhode Islanders are expected to request that mail ballots be sent
14      to temporary addresses outside of Rhode Island due to temporarily residing in
15      such a state. For example, certain out-of-state college students and members of
16      the Armed Forces may request that mail ballot be sent to temporary addresses
17      outside of Rhode Island.
18            266. Upon receipt of a mail ballot, a Rhode Island voter fills out the mail
19      ballot, places the mail ballot in an oath envelope, signs the oath envelope to
20      authenticate the ballot, and places the signed oath envelope in a pre-paid postage
21      envelope.
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                    88                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127       ECF No. 1   filed 08/18/20    PageID.89 Page 89 of 120




1                267. The pre-paid postage on the mail ballot envelopes is United States
2       Postal Service First-Class Mail.
3                268. The voter may then deposit the mail ballot envelope in one of a
4       limited number of secure ballot drop boxes in Rhode Island, or in a mail box
5       either in Rhode Island or outside the State if the voter is temporarily residing
6       outside of Rhode Island.
7                269. According to Rhode Island law, mail ballots must be received by the
8       Rhode Island Board of Elections by 8:00 PM EST on Election Day in order to
9       be counted. R.I. Gen. Laws § 17-20-8.
10               270. In order for a person’s mail ballot to count, therefore, Rhode Island’s
11      mail balloting process is statutorily dependent upon the timely processing and
12      receipt of mail ballots by the United States Postal Service.
13                     b.     Impacts of USPS’s Recent Changes in Rhode Island
14               271. Upon information and belief, the USPS has recently begun a new
15      delivery initiative test in the State of Rhode Island: the Expedited
16      Street/Afternoon Sortation (“ESAS”). The ESAS pilot program is reportedly
17      underway in Pawtucket, Rhode Island and, upon information and belief, may
18      curtail the ability of letter carriers to deliver the mail on a consistent and timely
19      basis.
20

21

22

                                                                     ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                     89                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127           ECF No. 1    filed 08/18/20    PageID.90 Page 90 of 120




1               272. Other postal branches in Rhode Island may have also decided to
2       implement this program, or a hybrid of the ESAS, which may result in
3       limitations or delays of mail delivery.
4               273. Due to the implementation of the ESAS pilot program and hybrid
5       versions of the program, all mail delivery, including but not limited to mail
6       ballots, may be delayed on a recurring basis with an increasing backlog.
7               274. Furthermore, in Rhode Island’s 2020 Presidential Preference
8       Primary election, many postal workers in Rhode Island went above and beyond
9       their job duties to ensure that all timely posted ballots were delivered to polling
10      places on time, which was a challenge given the much higher than usual volume
11      of mailed ballots. For example, 38,294 people voted by mail in the 2004
12      Presidential Primary Preference, and 22,670 voted by mail in the 2012
13      Presidential Primary Preference – the two most recent Rhode Island Presidential
14      Preference Primaries that also featured an incumbent president of one major
15      party     and        an      ongoing      primary       for   the        other    party.      See
16      https://elections.ri.gov/elections/results/2004/preference/                                  and
17      https://www.ri.gov/election/results/2012/presidential_preference_primary/. By
18      comparison, 125,991 voted in the 2020 Presidential Preference Primary, with
19      104,542         of          those      voters       voting          by       mail        ballots.
20      https://www.ri.gov/election/results/2020/presidential_preference_primary.
21

22

                                                                             ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                          90                    Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                                   800 5th Avenue, Suite 2000
                                                                                    Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                               (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.91 Page 91 of 120




1            275. Considering the volume of expected mail-in ballots for the September
2       primary and the November general election, the elimination of overtime and
3       other recently announced USPS operation changes may threaten to delay the
4       delivery of mail ballot applications and mail ballots in a timely manner.
5            276. Rhode Island also expects, with the certainty of a high turnout and
6       heavy reliance on voting by mail for this impending election, that postal service
7       disruptions could threaten to disenfranchise voters and additionally could
8       compromise the integrity of election results if the delivery of ballots are delayed
9       such that they will not be counted.
10           277. Finally, some Rhode Island voters are expected to vote by mail from
11      outside of Rhode Island. For example, under Rhode Island law members of the
12      Armed Forces and Rhode Island residents temporarily living outside of Rhode
13      Island for other reasons may vote by mail. Thus United States Postal Service
14      delays in jurisdictions outside of Rhode Island may disenfranchise Rhode
15      Islanders temporarily living out of the state and impede Rhode Island’s efforts
16      to timely and efficiently count mail ballots.
17            12.    Vermont
18                  a.     Vermont’s history and procedures for mail-in ballots.
19           278. In Vermont, voters have been able to vote by mail (no-excuse
20     absentee voting) since 2001. Vermonters also have the ability to vote early at
21     their town clerk’s office during regular hours for 45 days prior to the election.
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
         COMPLAINT FOR DECLARATORY                   91                 Complex Litigation Division
         JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
         INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1    filed 08/18/20    PageID.92 Page 92 of 120




1      Ballots must be received in the town clerk’s office before the close of business
2      on the Monday before Election Day, or ballots may be delivered to the polls on
3      Election Day before the polls close at 7:00 p.m.56
4            279. On July 2, 2020, Act 135 became law. This legislation, along with
5      previously enacted Act 92, authorized the Vermont Secretary of State to order or
6      permit, as applicable, appropriate elections procedures for the purpose of
7      protecting the health, safety, and welfare of voters, elections workers, and
8      candidates in carrying out elections, including expanding mail voting by sending
9      ballots by mail to all registered voters.
10           280. The Vermont Secretary of State has exercised his authority under
11     Act 135. In a directive issued by the Secretary of State on July 20, 2020, it was
12     announced that the Vermont Secretary of State will send ballots to all registered
13     voters via First Class mail (paid at the First Class rate) for the 2020 general
14     election. The State of Vermont will also include prepaid envelopes, postage First
15     Class for the return ballots.
16

17

18
19
             56
20                There is an exception for ballots that have been mailed to the town clerk.

21     To be counted, they must arrive before 7:00 p.m. on Election Day. 17 V.S.A. §

22     2543(d)(1)(B).

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     92                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20    PageID.93 Page 93 of 120




1            281. Under Vermont’s current election law, ballots returned by mail must
2      be received by the clerk no later than 7:00 p.m. on Election Day, regardless of
3      when the ballot is postmarked.57
4            282. Voting by mail is especially beneficial for Vermonters who are
5      homebound, such as the elderly and members of the disabled community; those
6      who are economically disadvantaged and have limited access to transportation
7      and childcare that would enable them to vote in person during a set timeframe;
8      overseas and military voters; those who are temporarily away from home for
9      work or family reasons; and those who may not have time to get to the polls
10     during set hours, such as shift workers, caregivers, single parents, and those
11     without childcare or time off from work.
12           283. In the 2020 election, there is another category of Vermonters who
13     would be disproportionately affected by the need to vote in person: older voters
14     and those with compromised immune systems who are particularly susceptible to
15     harm from COVID-19. This category also includes voters who live with or care
16     for a vulnerable household member or relative, and who fear that voting in person
17     may expose them to the virus, which they may then spread to more vulnerable
18     individuals.
19           284. The COVID-19 pandemic has led to a massive increase in voting by
20     mail. More voters requested absentee ballots for the 2020 primary election than
21
             57
22                17 V.S.A. § 2543(d)(1)(B).

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    93                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.94 Page 94 of 120




1      the number of Vermonters who actually voted in the last two primaries, as
2      reflected in the following chart:
3

4            Statewide          Total Ballots            Early/Absentee Ballots
5            Primary Year       Voted                    Voted (% of total)
6            2016               107,000                  17,000 (16%)
7            2018               120,000                  22,000 (18%)
8            2020               168,000                  150,000 requested (89%)
9                                                        (Voted data is not available)
10                   Voted totals are rounded down to the nearest 1,000.
11                  b.     Impacts of USPS’s recent changes in Vermont.
12           285. In the 2020 primary election, many postal workers in Vermont went
13     above and beyond their job duties to ensure that all timely posted ballots were
14     delivered to polling places on time, which was a challenge given the much higher
15     volume of mailed ballots than in previous years. Vermont is concerned that, with
16     the elimination of overtime and other recently announced USPS operational
17     changes, postal workers will be unable to fulfill these functions for the 2020
18     general election.
19           286. Vermont is concerned that, with the strong likelihood of a high
20     turnout and heavy reliance on absentee voting or voting by mail for this
21     impending election, postal service disruptions will disenfranchise voters, make
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    94                  Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.95 Page 95 of 120




1      receipt and processing more difficult for election workers, and undermine the
2      integrity of election results if large numbers of ballots are not returned on time.
3             13.          Virginia
4                   a.     Absentee Voting in Virginia.
5            287. Virginia permits any qualified voter to vote absentee after
6      completing and returning a valid absentee ballot application. Va. Code §§ 24.2-
7      700 and 24.2-701. After receiving a valid application for an absentee ballot, the
8      general registrar then enrolls the name and address of the applicant on the
9      absentee voter applicant list. Va. Code § 24.2-706. The voter then has the option
10     to vote either in-person absentee, Virginia Code §§ 24.2-701.1 and 24.2-701.2,
11     or by mail, Virginia Code § 24.2-707.
12           288. Absentee voting in Virginia has seen a marked increase since the
13     beginning of the COVID-19 pandemic. In the 2020 June primary elections,
14     542,318 total ballots were cast, and, of those ballots, 105,832 were absentee. In
15     the 2020 May town and city general and special elections, 139,454 total ballots
16     were cast, and, of those ballots, 66,333 were absentee. In comparison, for the
17     2018 May town and city general and special elections, during which the number
18     of total ballots cast was 130,829, there were only 4,466 absentee ballots cast.
19           289. Virginia law sets forth robust protections to prevent fraud in
20     absentee voting, including: (1) Absentee ballot applicants must provide
21     identifying information, including their name, address, and the last four digits of
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    95                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.96 Page 96 of 120




1      their social security number, Va. Code Ann. § 24.2-701(C); (2) An applicant must
2      swear to the truth of the provided information, subject to felony penalties for
3      making false statements, § 24.2-701(A); (3) All general registrars maintain a
4      publicly available absentee voter list with the name and address of each registered
5      absentee voter and a separate file of the applications of the listed applicants,
6      § 24.2-706; (4) For each absentee ballot application, the general registrar
7      confirms that the applicant is a registered voter, § 24.2-706; (5) Only the actual
8      voter may complete a ballot, and voters using absentee ballots must include a
9      signed attestation confirming identity, eligibility, and absence of double-voting,
10     § 24.2-706; (6) Upon receipt of the absentee ballot, the general registrar or
11     electoral board checks the ballot against the absentee voter applicant list and
12     marks the date of receipt in the appropriate column opposite the name and address
13     of the voter; and (7) Voter malfeasance triggers harsh criminal penalties, see Va.
14     Code § 24.2-1004(B) (“Any person who intentionally (i) votes more than once in
15     the same election . . . is guilty of a Class 6 felony.”); § 24.2-1016 (“Any willfully
16     false material statement or entry made by any person in any statement, form, or
17     report required by this title shall constitute the crime of election fraud and be
18     punishable as a Class 5 felony.”); § 24.2-1012 (“Any person who knowingly aids
19     or abets or attempts to aid or abet a violation of the absentee voting
20     procedures . . . shall be guilty of a Class 5 felony” and “[a]ny person attempting
21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    96                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.97 Page 97 of 120




1      to vote by fraudulently signing the name of a qualified voter shall be guilty of
2      forgery and shall be guilty of a Class 4 felony.”).
3                   b.     Impacts of USPS’s recent changes in Virginia.
4            290. It remains to be seen what any changes to the USPS system will have
5      on the absentee voting system in Virginia. Since these changes have been
6      proposed, localities in the Commonwealth have not had to mail out ballots. The
7      last ballots mailed out were for the July 7 and 14 special elections in Arlington
8      and Smyth Counties. However, ballot proofs will begin being reviewed on
9      August 22 and must be mailed out no later than September 18. To introduce
10     changes to the absentee voting system at this late a date promotes chaos and
11     undermines the absentee voting system.
12            14.    Wisconsin
13                  a.     Wisconsin’s history and procedures for mail-in ballots.
14           291. Wisconsin’s qualified electors may vote either in-person or
15     absentee, including by returning absentee ballots by mail. See generally Wis.
16     Stat. §§ 6.76–82 (in-person voting procedures), 6.84–89 (absentee voting
17     procedures). Any qualified elector in Wisconsin may vote absentee for any
18     reason. See Wis. Stat. §§ 6.20, 6.85(1).
19           292. Absentee voters in Wisconsin may request a ballot from municipal
20     election officials either in person or by mail. See Wis. Stat. § 6.86(1)(a). Any
21     absentee ballot requests made by mail are valid if received before 5 p.m. on the
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                   97                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.98 Page 98 of 120




1      fifth day preceding the election. See Wis. Stat. § 6.86(1)(b). Upon a proper
2      request for an absentee ballot, local election officials typically mail the ballot to
3      the elector. See Wis. Stat. § 6.87(3)(a). Any such mailing must be made within
4      one business day after receiving an absentee ballot request. See Wis. Stat.
5      § 7.15(1)(cm).
6            293. After receiving and completing the absentee ballot, the absentee
7      voter may return it to local election officials either in person (which can include
8      deposit into a ballot drop box) or by mail. See Wis. Stat. § 6.87(4)(b)1. In either
9      circumstance, the ballot must be received by 8 p.m. on Election Day to be
10     counted. See Wis. Stat. § 6.87(6).58
11           294. Since the outbreak of COVID-19, demand for by-mail absentee
12     voting in Wisconsin has increased dramatically. For the April 2020 election in
13     Wisconsin, the Wisconsin Election Commission received more than 1.3 million
14     requests for absentee ballots, and voters returned nearly one million of those
15     ballots by mail. This represented an increase of 440% in absentee ballots returned
16     by mail compared to the spring 2016 election. Around 81,000 of these ballots
17     were received after Election Day, around 79,000 of which were accepted only
18     due to a federal court ruling extending the receipt deadline.
19
             58
20                The effects of this statutory deadline during the COVID-19 pandemic

21     are currently being challenged in Gear, et al. v. Bostelmann, et al., No. 20-cv-

22     278 (W.D. Wis.).

                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                    98                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1   filed 08/18/20     PageID.99 Page 99 of 120




1            295. Similarly, for the August 2020 primary election, Wisconsin voters
2      returned almost 600,000 absentee ballots out of around 900,000 requested. Only
3      around 106,000 absentee ballots were returned in Wisconsin’s comparable 2018
4      primary.
5            296. Wisconsin Election Commission staff project that nearly 2 million
6      voters, around two-thirds of the usual total turnout for a presidential election, will
7      vote by mail in November. On September 1, the Commission will mail around
8      2.6 million packets of information about voting in the November election to every
9      registered voter without an absentee request on file. The mailing includes an
10     absentee application and a postage-paid return envelope.
11                   b.     Impacts of USPS’s recent changes in Wisconsin.59
12           297. Several local distribution centers in Wisconsin have been closed in
13     recent years. Any election mail sent by, for instance, election officials in
14     Madison, Wisconsin, to Madison voters must be routed nearly 90 miles to
15     Milwaukee for sorting and distribution. Similarly, mail sent by election officials
16     in Eau Claire, Wisconsin, to Eau Claire voters must first be routed around 80
17     miles to a Postal Service distribution center St. Paul, Minnesota.
18           298. This distribution process adds at least a day or two to mail delivery
19     times in many Wisconsin municipalities and thereby creates a small margin for
20
             59
21                The allegations in this section are drawn from recent news reports and

22     are therefore pleaded on information or belief.

                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR DECLARATORY                     99                 Complex Litigation Division
        JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.100 Page 100 of 120




1       error for timely election mail delivery. Because Wisconsin voters may request
2       ballots up until five days before Election Day, additional delays in mailing ballots
3       to and from voters would almost certainly cause more ballots to miss the receipt
4       deadline of 8:00 p.m. on Election Day.
5             299. The Lakeland postal district, which serves much of Wisconsin
6       including its largest metropolitan area—Milwaukee—has already rarely met
7       targets for on-time mail delivery and has often had scores below the national level
8       since late 2016. Any further reduction or degradation of Postal Service operations
9       in Wisconsin would further threaten on-time mail delivery in the state.
10            300. Slowdowns have already been reported at the Postal Service’s
11      package processing facility in Oak Creek, Wisconsin, a Milwaukee suburb.
12      COVID-19 had already depleted the available supply of postal workers there, and
13      the elimination of overtime for Postal Service employees has only exacerbated
14      the problem.
15            301. Because Postal Service employees may not now work overtime, any
16      mail not processed at these facilities serving Wisconsin by the end of a shift is
17      left for the next shift. Postal Service employees in Wisconsin have been directed
18      not to wait for late mail and instead to leave it for the next day. Delivery drivers
19      have similarly been instructed to leave at set times, which gives them no leeway
20      to pick up mail that arrives late. All of these service changes threaten to create
21      more backlogs and delays in Wisconsin mail delivery.
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                     100             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.101 Page 101 of 120




1             302. These slowdowns will be exacerbated by the Postal Service’s
2       decision in June to remove four sorting machines used at its distribution center
3       in downtown Milwaukee; it apparently plans to remove three more. That would
4       leave the facility with 29 sorting machines instead of the 36 it had a couple of
5       months ago. Previously, two workers had been operating each sorting machine,
6       but staff shortages have reduced that number to one. Again, these changes
7       threaten additional delays in mail processing and delivery, especially if and when
8       mail volume increases around the November 2020 election.
9             303. Madison election officials report that it now takes around five to
10      seven days for absentee ballots mailed from Madison to arrive at Madison voters’
11      residences.
12            304. These increasing delays in Postal Service mail delivery, if not
13      addressed, will almost certainly disenfranchise Wisconsin electors who will
14      choose to vote by mail in the November 2020 elections. Again, any elector can
15      request an absentee ballot by mail up until five days before Election Day, for
16      example on October 29, 2020, five days before the November 3, 2020, general
17      election. If the Postal Service manages to hit its standard delivery targets of one
18      to three business days for First Class mail, that could leave just enough time for
19      voters to receive and return the ballot by mail before the deadline of 8:00 p.m. on
20      Election Day. But further degradations of Postal Service operations like the ones
21      described herein will cause more delays in mail delivery, meaning many more
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                     101             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1     filed 08/18/20    PageID.102 Page 102 of 120




1       Wisconsin absentee voters will likely miss the receipt deadline and thereby lose
2       the right to have their ballot counted.
3             305. For example, Madison voters who request their ballot by mail on the
4       last possible day, October 29, 2020, would not even receive their ballot before
5       Election Day on November 3, 2020, given that ballots mailed from Madison
6       election officials to Madison voters are now taking around five to seven days to
7       arrive. This pattern threatens to repeat itself throughout Wisconsin due to the
8       recent slowdowns in Postal Service operations.
9             306. Likewise, even Wisconsin voters who receive their absentee ballots
10      well before Election Day will likely return their completed ballots by mail in
11      reliance on their past experience using the Postal Service, expecting that
12      traditional service patterns and delivery timelines will still hold true. The Postal
13      Service has traditionally represented that First Class mail—the classification for
14      election mailings in Wisconsin—will be delivered within one to three business
15      days. Although the Postal Service now caveats that timeline due to COVID-19,
16      voters have likely come to rely on delivery in that general timeframe. Voters who
17      therefore return their completed ballots by mail within that timeframe before an
18      election may miss the ballot receipt deadline, again due to new mailing delays
19      resulting from the recent changes in Postal Service operations.
20            307. These delays threaten to disenfranchise a significant number of
21      Wisconsin voters. Given the COVID-19 crisis, Wisconsin election officials have
22

                                                                    ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                      102             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.103 Page 103 of 120




1       been encouraging absentee voting for the November 2020 general election—
2       around 2 million absentee votes by mail are expected. But those Wisconsin voters
3       now face substantial uncertainty about the integrity of Postal Service operations
4       and whether they can rely on the Postal Service to deliver their ballots in a timely
5       manner.
6             308. Already in Wisconsin’s April 2020 elections, around 81,000 ballots
7       were received after Election Day, before the recent Postal Service operational
8       changes took effect. Given the projected increase in absentee voting by mail in
9       the November 2020 general election, it is likely that the recent degradations in
10      Postal Service operations would again lead to large numbers of untimely ballots.
11                               V.     CAUSES OF ACTION
12
                                            CLAIM I
13
                                       Writ of Mandamus
14            309. Plaintiffs reallege the foregoing allegations as if fully set forth
15      herein.
16            310. The USPS has a non-discretionary duty to seek an advisory opinion
17      from the Postal Regulatory Commission “prior to” implementing any “change in
18      the nature of postal services which will generally affect service on a nationwide
19      or substantially nationwide basis.” 39 U.S.C. § 3661(b) (“When the Postal
20      Service determines that there should be a change in the nature of postal services
21      which will generally affect service on a nationwide or substantially nationwide
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                     103             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127      ECF No. 1   filed 08/18/20    PageID.104 Page 104 of 120




1       basis, it shall submit a proposal, within a reasonable time prior to the effective
2       date of such proposal, to the Postal Regulatory Commission requesting an
3       advisory opinion on the change.”).
4             311. Defendants’ recent “transformative” changes have created a
5       “change in the nature of postal services . . . nationwide” by significantly slowing
6       mail delivery. See Buchanan v. U.S. Postal Serv., 508 F.2d 259, 262–63 (5th Cir.
7       1975) (holding that there is a “change in the nature of postal services” under 39
8       U.S.C. § 3661(b) when “the manner in which postal services available to the user
9       will be altered”).
10            312. Defendants have failed to perform their non-discretionary duty to
11      seek an advisory opinion from the Postal Regulatory Commission “prior to”
12      implementing these “transformative” changes.
13            313. As a result of Defendants’ failure to perform this mandatory duty,
14      the States have been deprived of their statutory right to notice and comment on
15      USPS’ nationwide service changes. See 39 U.S.C. § 3661(c) (“The Commission
16      shall not issue its opinion on any proposal until an opportunity for hearing on the
17      record under [the APA] has been accorded to the Postal Service, users of the
18      mail, and an officer of the Commission who shall be required to represent the
19      interests of the general public.”) (emphasis added). This injury is particularly
20      grave here because the “transformative” changes appear specifically aimed at
21

22

                                                                     ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                       104             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.105 Page 105 of 120




1       interfering with the States’ ability to reliably use the USPS in conducting the
2       upcoming November 3, 2020 election.
3             314. Absent mandamus, the States will have no adequate remedy for
4       Defendants’ failure to comply with 39 U.S.C. § 3661. While a litigant could
5       ordinarily seek review of the USPS’ failure to comply with 39 U.S.C. § 3661 by
6       filing a complaint with the Postal Regulatory Commission, the Postal Regulatory
7       Commission cannot act quickly enough to alleviate the States’ election-related
8       and other harms. As a result, the States will suffer irreparable harm absent
9       mandamus.
10            315. For these reasons, the States are entitled to a writ of mandamus
11      under 28 U.S.C. § 1361 directing Defendants to “submit a proposal . . . to
12      the Postal Regulatory Commission requesting an advisory opinion on the”
13      “transformative” changes and enjoining Defendants from implementing these
14      changes pending receipt of the requested advisory opinion.
15                                        CLAIM II
16                               Ultra Vires Agency Action
17            316. Plaintiffs reallege the foregoing allegations as if fully set forth
18      herein.
19            317. In the alternative to mandamus relief, Defendants’ “transformative”
20      changes should be declared unlawful and enjoined because they are ultra vires.
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    105             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.106 Page 106 of 120




1             318. Under 39 U.S.C. § 3661, the USPS has authority to adopt service
2       changes with the advice of the Postal Regulatory Commission, and subject to the
3       public’s opportunity to comment on the proposed changes.
4             319. In ignoring 39 U.S.C. § 3661 and enacting national service changes
5       without following the clear terms of the statute, Defendants are acting ultra vires.
6             320. For these reasons, the States are entitled to a declaration that the
7       “transformative” changes are unlawful, and an injunction enjoining Defendants
8       from implementing them.
9
                                            CLAIM III
10
                           Violation of Article I, Section 4, Clause 1
11            321. Plaintiffs reallege the foregoing allegations as if fully set forth
12      herein.
13            322. Article I, section 4, clause 1 of the United States Constitution
14      provides that “[t]he Times, Places and Manner of holding Elections for Senators
15      and Representatives, shall be prescribed in each State by the Legislature thereof;
16      but the Congress may at any time by Law make or alter such Regulations, except
17      as to the Places of chusing Senators.”
18            323. Article I, section 4, clause 1 of the United States Constitution gives
19      the specific right to the States to establish the time, place, and manner of electing
20      Senators and Representatives.
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                      106             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127     ECF No. 1    filed 08/18/20    PageID.107 Page 107 of 120




1             324. The States have done so in reliance on the consistent demonstrated
2       ability of the Postal Service to support such elections, including mailing ballots
3       to voters and delivering completed ballots from voters.
4             325. Defendants’ actions on the eve of the 2020 election—well after the
5       States have established systems for voting using the Postal Service—to no longer
6       support the manner chosen by the States interferes with the States’ constitutional
7       right to set the “Times, Places, and Manner of holding Elections for Senators and
8       Representatives.”
9             326. Defendant’s actions will irreparably harm the States’ constitutional
10      right and duty to set the time, place, and manner of the imminent November 2020
11      congressional election.
12            327. Defendants’ actions also overstep the limited role given to the
13      Federal Government in modifying States’ choices. The Constitution permits only
14      Congress, not the Executive Branch, from modifying States’ choices.
15            328. Defendants’ actions thus violate the States’ rights to prescribe “the
16      Time, Places and Manner of holding Elections for Senators and Representatives”
17      guaranteed by Article I, Section 4, Clause 1 of the United States Constitution.
18                                           CLAIM IV
19                                Violation of Article II, Section 1
20            329. Plaintiffs reallege the foregoing allegations as if fully set forth
21      herein.
22

                                                                     ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                       107             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.108 Page 108 of 120




1             330. Article II, Section 1 of the United States Constitution provides that
2       “Each state shall appoint, in such manner as the Legislature thereof may direct, a
3       number of electors, equal to the whole number of Senators and Representatives
4       to which the State may be entitled in the Congress.” The Twelfth Amendment to
5       the United States Constitution provides, in relevant, that “The Electors shall meet
6       in their respective states and vote by ballot for President and Vice-President.”
7             331. All 50 States vest the right to vote for President in their people and
8       appoint their presidential electors based on the results of popular elections.
9             332. The United States Constitution does not allow the federal
10      government to interfere with the manner in which States appoint presidential
11      electors.
12            333. Defendants’ actions impermissibly interfere with the Plaintiff
13      States’ right to appoint presidential electors “in such manner” as their
14      Legislatures direct.
15            334. Because the 2020 election in November will occur before state
16      legislatures can modify their election systems developed in reliance on the Postal
17      Service’s prior conduct, Defendants’ actions will cause irreparable harm to the
18      States’ constitutional obligation to regulate the appointment of their presidential
19      electors.
20            335. Defendants’ actions violate Article II, Section 1 of the United States
21      Constitution and the Twelfth Amendment of the United States Constitution.
22

                                                                   ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                     108             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1    filed 08/18/20    PageID.109 Page 109 of 120




1                                           CLAIM V
2                             Violation of the Tenth Amendment
3             336. Plaintiffs reallege the foregoing allegations as if fully set forth
4       herein.
5             337. The Tenth Amendment provides that “[t]he powers not delegated to
6       the United States by the Constitution, nor prohibited by it to the States, are
7       reserved to the States respectively, or to the people.” Through this amendment,
8       the Framers intended the States to “keep for themselves. . . the power to regulate
9       elections.” Gregory v. Ashcroft, 501 U.S. 452, 461-62 (1991).
10            338. Defendants’ actions—well after the States have established systems
11      for voting using the Postal Service—to interfere with the manner chosen by the
12      States to elect state officers deprives the States of their constitutional rights to
13      regulate state elections and determine the manner in which state officers will be
14      chosen. Defendants’ actions thus impermissibly interfere with the reserved
15      authority of States and thereby violate the Tenth Amendment.
16            339. Defendants’ actions will cause imminent, irreparable harm to the
17      States’ ability to regulate state and local elections for officers and ballot
18      initiatives, including proposed constitutional amendments.
19

20

21

22

                                                                   ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                     109             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                        800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.110 Page 110 of 120




1                                           CLAIM VI
2                         Violation of the Constitutional Right to Vote
3              340. Plaintiffs reallege the foregoing allegations as if fully set forth
4       herein.
5              341. The United States Constitution guarantees that “all qualified voters
6       have a constitutionally protected right to vote . . . and to have their votes
7       counted.” Reynolds v. Sims, 377 U.S. 533, 554 (1964).
8              342. This right arises from multiple constitutional provisions, including
9       (1) Article I, section 2, clause 1, which provides that members of the United
10      States House of Representatives are “chosen . . . by the People of the several
11      States”; (2) Article IV, section 2, clause 1, which provides that “[t]he Citizens of
12      each State shall be entitled to all Privileges and Immunities of Citizens in the
13      several States,” and, therefore, the right to vote for national officers is a right and
14      privilege of national citizenship that is protected by Article IV, section 2, clause
15      1; and (3) the Seventeenth Amendment which provides that United States
16      Senators are “elected by the People of” each State.
17             343. Defendants’ actions interfere with the ability of residents of the
18      Plaintiff States to timely receive and return voter registration forms and ballots
19      and have their votes counted, thereby burdening the right to vote of residents of
20      the Plaintiff States.
21

22

                                                                     ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                      110              Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127       ECF No. 1   filed 08/18/20    PageID.111 Page 111 of 120




1              344. Defendants’ actions also interfere with the States’ constitutional
2       interests in choosing the method of electing national officers that respects this
3       constitutional right to vote. The States have an interest in conducting elections,
4       under their Constitutional authority, that honor this constitutional right of their
5       residents. In addition, States have selected methods for state elections that
6       frequently follow the procedures used for selecting national offices, which would
7       be similarly interfered with by Defendants and the States have an interest in the
8       state elections allowing for their residents to exercise their right to vote. These
9       state interests are separate and in addition to their residents’ interests in their
10      constitutional right to vote.
11             345. Defendants’ actions are not supported by any interest that justifies
12      this serious burden on the right to vote.
13             346. Defendants’ actions thus violate the right to vote guaranteed by the
14      United States Constitution and the States’ interest in having elections that respect
15      that right to vote.
16                                           CLAIM VII
17                  Violation of the Fifth Amendment – Equal Protection
18             347. Plaintiffs reallege the foregoing allegations as if fully set forth
19      herein.
20

21

22

                                                                      ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                        111             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                           800 5th Avenue, Suite 2000
                                                                             Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1       filed 08/18/20    PageID.112 Page 112 of 120




1              348. The Due Process Clause of the Fifth Amendment guarantees
2       qualified voters a substantive right to participate equally with other qualified
3       voters in the electoral process.
4              349. Defendants’ actions interfere with the ability of residents of the
5       States to timely receive and return voter registration forms and ballots and have
6       their votes for United States Representatives, United States Senators, and
7       Presidential Electors counted. Defendants are prohibited from arbitrarily
8       imposing disparate treatment on similarly situated voters.
9              350. Defendants’ actions burden the right of qualified voters in the States
10      to cast their ballots effectively.
11             351. Defendants’ actions are not supported by any interest that justifies
12      the serious burden on the right of qualified voters to cast their ballots effectively.
13             352. Defendants are thus depriving qualified voters of equal protection
14      under the law secured to them by the Fifth Amendment.
15
                                              CLAIM VIII
16
                               Violation of the Rehabilitation Act
17             353. Plaintiffs reallege the foregoing allegations as if fully set forth
18      herein.
19             354. Section 504 of the Rehabilitation Act provides that individuals with
20      disabilities shall not be “excluded from the participation in, be denied the benefits
21

22

                                                                       ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                         112             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                            800 5th Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1     filed 08/18/20    PageID.113 Page 113 of 120




1       of, or be subjected to discrimination under any program or activity . . . conducted
2       by . . . the United States Postal Service.” 29 U.S.C. § 794(a).
3             355. Many of the States’ residents with disabilities rely on the United
4       States Postal Service for receiving important, life-saving medications through the
5       mail; casting mail-in ballots to participate in national, state, and local elections;
6       and conducting other important, time-sensitive activities that may otherwise be
7       prohibitively difficult because of their conditions.
8             356. Defendants’ actions impermissibly interfere with the rights of the
9       States’ residents with disabilities to be free from discrimination under Section
10      504 of the Rehabilitation Act.
11            357. Defendants’ actions impermissibly interfere with the rights of the
12      States’ residents with disabilities to receive the benefits of and participate
13      meaningfully in the programs and services of the United States Postal Service.
14            358. Defendants’ actions will have a disparate impact on individuals with
15      disabilities, severely imperiling their ability to receive critical, life-saving
16      medications through the mail, participate in elections, and conduct other
17      important, time-sensitive activities.
18            359. Defendants’ actions violate Section 504 of the Rehabilitation Act.
19
                                 VI.     PRAYER FOR RELIEF
20            WHEREFORE, the Plaintiff States request that the Court enter a judgment
21      against Defendants and award the following relief:
22

                                                                     ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                       113             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                          800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 1:20-cv-03127    ECF No. 1    filed 08/18/20    PageID.114 Page 114 of 120




1             1.     A declaration that USPS has violated the procedural requirements
2       of 39 U.S.C. § 3661 by making a change or changes “in the nature of postal
3       services which will generally affect service on a nationwide or substantially
4       nationwide basis” absent a request for a Postal Regulatory Commission advisory
5       opinion and the public hearing that must precede the issuance of such an advisory
6       opinion;
7             2.     A writ of mandamus to compel USPS to submit a proposal
8       requesting an advisory opinion on any “change in the nature of postal services
9       which will generally affect service on a nationwide or substantially nationwide
10      basis” prior to the implementation of any such change;
11            3.     An injunction prohibiting Defendants from implementing any of the
12      operational changes, distribution center closures, removal of mail sorting
13      machines, or any other “change in the nature of postal services which will
14      generally affect service on a nationwide or substantially nationwide basis” prior
15      to its receipt of an appropriate advisory opinion from the Postal Regulatory
16      Commission; and requiring Defendants to rescind any such changes implemented
17      in the absence of an appropriate advisory opinion so as to restore the status quo
18      before their illegal actions;
19            4.     Vacatur of the operational changes, distribution center closures,
20      removal of mail sorting machines, and policy changes affecting mail delivery;
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                      114             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                         800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.115 Page 115 of 120




1             5.    Award the Plaintiff States their costs and reasonable attorneys’ fees;
2       and
3             6.    Award such additional relief as the interests of justice may require.
4             DATED this 18th day of August, 2020.
5
                                           ROBERT W. FERGUSON
6                                          Attorney General

7                                          /s/ Noah Guzzo Purcell
                                           NOAH GUZZO PURCELL, WSBA #43492
8                                              Solicitor General
                                           NATHAN K. BAYS, WSBA #43025
9                                          KRISTIN BENESKI, WSBA #45478
                                           ANDREW R.W. HUGHES, WSBA #49515
10                                         CRISTINA SEPE, WSBA #53609
                                               (application for admission forthcoming)
11                                             Assistant Attorneys General

12
                                           EMMA GRUNBERG, WSBA #54659
13                                         TERA M. HEINTZ, WSBA #54921
                                               (application for admission forthcoming)
14                                         KARL D. SMITH, WSBA #41988
                                               (application for admission forthcoming)
15                                             Deputy Solicitors General
                                           800 Fifth Avenue, Suite 2000
16                                         Seattle, WA 98104
                                           (206) 464-7744
17                                         noah.purcell@atg.wa.gov
                                           nathan.bays@atg.wa.gov
18                                         kristin.beneski@atg.wa.gov
                                           andrew.hughes@atg.wa.gov
19                                         cristina.sepe@atg.wa.gov
                                           emma.grunberg@atg.wa.gov
20                                         tera.heintz@atg.wa.gov
                                           karl.smith@atg.wa.gov
21                                         Attorneys for Plaintiff State of Washington

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    115             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.116 Page 116 of 120




1                                          PHIL WEISER
                                           Attorney General of Colorado
2
                                           /s/ Eric R. Olson
3                                          ERIC R. OLSON, CO #36414
                                           Solicitor General
4                                          Office of the Attorney General
                                           Colorado Department of Law
5                                          1300 Broadway, 10th Floor
                                           Denver, CO 80203
6                                          (720) 508 6548
                                           Eric.Olson@coag.gov
7                                              Attorneys for Plaintiff the State of
                                               Colorado
8
                                           WILLIAM TONG
9                                          Attorney General
                                           State of Connecticut
10
                                           s/ Joshua Perry
11                                         JOSHUA PERRY
                                           Special Counsel for Civil Rights
12                                         Office of the Attorney General
                                           165 Capitol Avenue
13                                         Hartford, CT 06106
                                           (860) 808-5372
14                                         joshua.perry@ct.gov
                                               Attorney for Plaintiff Connecticut
15

16                                         KWAME RAOUL
17                                         Attorney General State of Illinois

18                                         s/ Christopher G. Wells
                                           CHRISTOPHER G. WELLS*
19                                         (ARDC #6304265)
                                           Chief, Public Interest Division
20                                         Office of the Illinois Attorney General
21                                         100 West Randolph Street, 12th Floor
                                           Chicago, IL 60601
22                                         (312) 814-1134

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    116             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.117 Page 117 of 120




1
                                           cwells@atg.state.il.us
2                                            Attorneys for Plaintiff State of Illinois

3
                                           BRIAN E. FROSH
4                                          Attorney General of Maryland

5                                          s/ Steven M. Sullivan
                                           STEVEN M. SULLIVAN
6                                          Solicitor General
                                           JEFFREY P. DUNLAP
7                                          Assistant Attorney General
                                           200 St. Paul Place
8                                          Baltimore, MD 21202
                                           T: (410) 576-7906
9                                          F: (410) 576-6955
                                           jdunlap@oag.state.md.us
10                                             Attorneys for Plaintiff State of Maryland

11
                                           DANA NESSEL
12                                         Michigan Attorney General

13                                         s/ Christina Grossi_________
                                           CHRISTINA GROSSI (P67482)
14                                         Chief of Operations
                                           Michigan Department of Attorney General
15                                         525 W. Ottawa Street
                                           Lansing, MI 48933
16                                         Attorney for Plaintiff State of Michigan

17
                                           KEITH ELLISON
18                                         Attorney General of Minnesota
                                           JOHN KELLER
19                                         Chief Deputy Attorney General
                                           JAMES W. CANADAY (pro hac vice
20                                         forthcoming)
                                           Deputy Attorney General
21
                                           s/ Angela Behrens
22                                         ANGELA BEHRENS

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    117             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.118 Page 118 of 120




1                                          (pro hac vice forthcoming)
                                           NATHAN J. HARTSHORN
2                                          (pro hac vice forthcoming)
                                           STEPHEN D. MELCHIONNE
3                                          (pro hac vice forthcoming)
                                           Assistant Attorneys General
4                                          445 Minnesota Street, Suite 1400
                                           St. Paul, MN 55101-2131
5                                          (651) 757-1204 (Voice)
                                           angela.behrens@ag.state.mn.us
6                                          nathan.hartshorn@ag.state.mn.us
                                           stephen.melchionne@ag.state.mn.us
7
                                           Attorneys for Plaintiff State of Minnesota
8

9                                          AARON D. FORD
                                           Attorney General
10
                                           s/ Heidi Parry Stern
11                                         Heidi Parry Stern (Bar. No. 8873)
                                           Solicitor General
12                                         Office of the Nevada Attorney General
                                           555 E. Washington Avenue, Suite 3900
13                                         Las Vegas, NV 89101
                                           hstern@ag.nv.gov
14

15                                         HECTOR BALDERAS
                                           Attorney General
16
                                           s/ Nicholas M. Sydow
17                                         Nicholas M. Sydow*
                                           Civil Appellate Chief
18                                         Office of the New Mexico Attorney General
                                           201 Third Street NW, Suite 300
19                                         Albuquerque, NM 87102
                                           (505) 717-3571
20                                         nsydow@nmag.gov
                                           Attorneys for Plaintiff State of New Mexico
21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    118             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.119 Page 119 of 120




1                                          ELLEN F. ROSENBLUM
                                           Attorney General of the State of Oregon
2
                                           s/ Michael C. Kron
3                                          MICHAEL C. KRON
                                           (Pro Hac forthcoming)
4                                          Special Counsel
                                           Oregon Department of Justice
5                                          100 SW Market Street
                                           Portland, OR 97201
6                                          Phone: (971) 673-3806
                                           michael.c.kron@doj.state.or.us
7                                             Attorneys for the State of Oregon
8
                                           PETER F. NERONHA
9                                          Attorney General of Rhode Island
10                                         s/ Keith Hoffmann
                                           KEITH HOFFMANN
11                                         Special Assistant Attorney General
                                           Rhode Island Office of the Attorney General
12                                         150 South Main Street
                                           Providence, RI 02903
13                                         Tel: (401) 274-4400, Extension 1882
                                           Fax: (401) 222-2995
14                                         khoffmann@riag.ri.gov
15
                                           THOMAS J. DONOVAN, JR.
16                                         Attorney General
17                                         s/ Eleanor Spottswood___________
                                           JOSHUA DIAMOND
18                                         Deputy Attorney General
                                           ELEANOR SPOTTSWOOD
19                                         Assistant Attorney General
                                           Office of the Attorney General
20                                         109 State Street
                                           Montpelier, VT 05609-1001
21                                         (802) 828-3178
                                           joshua.diamond@vermont.gov
22

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    119             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 1:20-cv-03127   ECF No. 1   filed 08/18/20    PageID.120 Page 120 of 120




1                                          MARK R. HERRING
                                           Attorney General of Virginia
2
                                           s/ Michelle S. Kallen
3                                          MICHELLE S. KALLEN
                                           CAROL L. LEWIS
4                                          Office of the Attorney General
                                           202 North Ninth Street
5                                          Richmond, VA 23219
                                           (804) 786-7240 – Telephone
6                                          (804) 371-0200 – Facsimile
                                           mkallen@oag.state.va.us
7                                             Attorneys for Plaintiff Commonwealth of
                                              Virginia
8

9                                          JOSHUA L. KAUL
                                           Attorney General of Wisconsin
10
                                           s/ Colin T. Roth
11                                         COLIN T. ROTH, #1103985*
                                           Assistant Attorney General
12                                         Wisconsin Department of Justice
                                           P. O. Box 7857
13                                         Madison, WI 53707-7857
                                           (608) 264-6219
14                                         rothct@doj.state.wi.us
                                           Attorneys for State of Wisconsin
15                                         (*Pro hac vice motion pending)
16

17

18
19

20

21

22

                                                                  ATTORNEY GENERAL OF WASHINGTON
          COMPLAINT FOR DECLARATORY                    120             Complex Litigation Division
          JUDGMENT, MANDAMUS, AND                                       800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
          INJUNCTIVE RELIEF                                                   (206) 464-7744
